          Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 1 of 43



 1   SHERRY B. SHAVIT, ESQ.; STATE BAR NO.: 193222
     Email: sshavit@tharpe-howell.com
 2   EDWARD M. DEMIRJIAN, ESQ.; STATE BAR NO. 317168
     Email: edemirjian@tharpe-howell.com
 3   THARPE & HOWELL, LLP
     15250 Ventura Boulevard, Ninth
 4   Floor
     Sherman Oaks, California 91403
 5   Telephone: (818) 205-9955
     Fax: (818) 205-9944 fax
 6
     Attorneys for Defendant,
 7   ADP, LLC
 8

 9                           UNITED STATES DISTRICT COURT
10           NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
11

12   MARIA SANDOVAL,                              Case No.
13                        Plaintiff,              DEFENDANT’S NOTICE OF
                                                  REMOVAL UNDER 28 U.S.C. §§ 1332
14   v.                                           AND 1441(B) (DIVERSITY
                                                  JURISDICTION)
15   ADP, LLC and DOES 1-20,
16                        Defendants.
17

18          TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO
19   PLAINTIFF AND HER ATTORNEYS OF RECORD:
20          PLEASE TAKE NOTICE that Defendant ADP, LLC (hereinafter
21   “Defendant”) hereby removes the above-entitled action, Case No. 20CV362564, from
22   the Superior Court of the State of California, County of Santa Clara, to the United
23   States District Court for the Northern District of California, San Jose Division,
24   pursuant to 28 U.S.C. §§ 1332 and 1441(b). Defendant makes the following allegations
25   in support of its Notice of Removal:
26                   I.    JURISDICTION AND VENUE ARE PROPER
27          1.     This is a civil action over which this Court has original jurisdiction is
28   based on diversity of citizenship pursuant to 28 U.S.C. §1332, and is one which may
                                                  -1-
              DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332 AND 1441(B) (DIVERSITY
                                          JURISDICTION)
                                                  Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 2 of 43



                                        1   be removed to this Court by Defendant pursuant to 28 U.S.C. §1441(b) because it is a
                                        2   civil action between citizens of different states and the amount in controversy exceeds
                                        3   $75,000, exclusive of interest and costs, as set forth below. 28 U.S.C. §§ 1332, 1441.
                                        4           2.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 84(a), 1391(b)(2)
                                        5   and 1446.
                                        6                              II.   INTRADISTRICT ASSIGNMENT
                                        7           3.     This civil action is assignable to the San Jose Division of the Northern
                                        8   District of California. Per Local Civil Rule 3-2(c), “[a] civil action arises in the county
                                        9   in which a substantial part of the events or omissions which give rise to the claim
                                       10   occurred….” Here, Plaintiff’s claims stem from her employment with Defendant,
                                       11   during which “[pl]aintiff was employed by Defendant ADP, LLC in Santa Clara,
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   California from July 6, 1998 until June 19, 2018.” (Ex. 1, Complaint, ¶ 1.) Under,
                                       13   Local Civil Rule 3-2(e), all civil actions that arise in Santa Clara County shall be
                                       14   assigned to the San Jose Division. Therefore, there is sufficient basis for this civil
                                       15   action to be assigned to the San Jose Division of the Northern District of California.
                                       16                       III.    PLEADINGS, PROCESS AND ORDERS
                                       17           4.     On or about January 27, 2020, Plaintiff filed a Complaint in the Superior
                                       18   Court of the State of California, County of Santa Clara, entitled Maria Sandoval v.
                                       19   ADP, LLC and DOES 1-20, designated as Case No. 20CV362564 (hereinafter, the
                                       20   “Complaint”). True and correct copies of the Summons, Complaint, Alternative
                                       21   Dispute Resolution Information Sheet, Civil Lawsuit Notice, Civil Case Cover Sheet
                                       22   and Proof of Service are attached hereto and incorporated herein by reference as
                                       23   Exhibit 1. These documents were personally served on Defendant’s registered agent
                                       24   for service of process, CT Corporation System, on February 18, 2020. A true and
                                       25   correct copy of CT Corporation’s Service of Process Transmittal form is attached
                                       26   hereto and incorporated herein by reference as Exhibit 2.
                                       27   ///
                                       28   ///
                                                                                          -2-
                                                      DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332 AND 1441(B) (DIVERSITY
                                                                                  JURISDICTION)
                                                 Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 3 of 43



                                        1          5.     A true and correct copy of Defendant’s Answer to the Complaint, filed
                                        2   on or about March 12, 2020, is attached hereto and incorporated herein by reference
                                        3   as Exhibit 3.
                                        4          6.     The attached exhibits constitute all the papers and processes that have
                                        5   been filed or received by Defendant in this matter.
                                        6          7.     This Notice of Removal is timely filed because it has been filed within
                                        7   thirty (30) days of service upon Defendant of Plaintiff’s Summons and Complaint and
                                        8   within one year of the filing of the Complaint. 28 U.S.C. §1446(b); Murphy Brothers,
                                        9   Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999) (“[A] named
                                       10   defendant’s time to remove is triggered by the simultaneous service of the summons
                                       11   and complaint, or receipt of the complaint ‘through service or otherwise,’ after and
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   apart from service of the summons, but not by mere receipt of the complaint
                                       13   unattended by any formal service.”).
                                       14          8.     The Complaint also names as defendants “DOES 1-20.” Defendant is
                                       15   informed and believes and on that basis alleges that none of the fictitiously named
                                       16   defendants have been served with a copy of the Summons and Complaint. Therefore,
                                       17   the fictitiously named defendants are not parties to the above-captioned action and
                                       18   need not consent to removal. See Fristoe v. Reynolds Metals, Co., 615 F.2d 1209,
                                       19   1213 (9th Cir. 1980); 28 U.S.C. § 1441(a).
                                       20                                   IV.    JURISDICTION
                                       21          9.     The Court has complete diversity jurisdiction over this action because
                                       22   diversity of citizenship exists between citizens of different states and the matter in
                                       23   controversy exceeds the sum of $75,000, exclusive of interests and costs. 28 U.S.C. §
                                       24   1332(a).
                                       25   A.     DIVERSITY OF CITIZENSHIP EXISTS
                                       26          10.    For purposes of removal, the citizenship of Doe defendants is disregarded
                                       27   and only named defendants are considered. 28 U.S.C. § 1441(a); see Newcombe v.
                                       28   Adolf Coors Co., 157 F.3d 686 (9th Cir. 1998).
                                                                                         -3-
                                                     DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332 AND 1441(B) (DIVERSITY
                                                                                 JURISDICTION)
                                               Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 4 of 43



                                        1         Plaintiff Maria Sandoval
                                        2         11.     Citizenship of a natural person is established by domicile. 28 U.S.C. §
                                        3   1332(a)(1) (an individual is a citizen of the state in which he is domiciled). A person’s
                                        4   domicile is established by physical presence and an intent to remain indefinitely. Lew
                                        5   v. Moss, 797 F.2d 747, 749-50 (9th Cir. 1986); State Farm Mutual Auto Insurance Co.
                                        6   v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994) (residence is prima facie evidence of
                                        7   domicile for purposes of determining citizenship).
                                        8         12.     In her Complaint, Plaintiff alleges that she resided in “the County of Santa
                                        9   Clara, State of California.” (Ex. 1, Complaint, ¶ 1.) Defendant is further informed and
                                       10   believes, and based thereon alleges, that Plaintiff continues to reside in Santa Clara
                                       11   County, California. Therefore, because Plaintiff resides in the state of California,
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   Plaintiff is deemed a citizen of that state for purposes of determining this Court’s
                                       13   diversity jurisdiction. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir.
                                       14   2001).
                                       15         Defendant ADP, LLC
                                       16         13.     Citizenship of a limited liability company is determined by examining the
                                       17   citizenship of each member of the company. Johnson v. Columbia Props. Anchorage,
                                       18   LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike a partnership, an LLC is a citizen of
                                       19   every state of which its owners/members are citizens.”). Moreover, for diversity of
                                       20   citizenship purposes, a corporation is a citizen of the state under whose laws it is
                                       21   organized or incorporated and the state of its principal place of business. 28 U.S.C. §
                                       22   1332(c); see L’Garde, Inc. v. Raytheon Space & Airborne Sys., 805 F. Supp. 2d 932,
                                       23   939 (9th Cir. 2011).
                                       24         14.     ADP, LLC is a limited liability company which is formed in the state of
                                       25   Delaware. (Declaration of Kevin Skelly (“Skelly Decl.”), ¶ 3.) ADP, LLC is a single-
                                       26   member LLC. (Id., ¶ 4.) That member is ADP Atlantic, LLC, which too is formed in
                                       27   the state of Delaware and also has a single member, being Automatic Data Processing,
                                       28   Inc. Id. ADP, LLC’s member, Automatic Data Processing, Inc., is headquartered in
                                                                                         -4-
                                                     DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332 AND 1441(B) (DIVERSITY
                                                                                 JURISDICTION)
                                                 Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 5 of 43



                                        1   Roseland, New Jersey and incorporated in Delaware. (Id., ¶ 5.) New Jersey is where
                                        2   Automatic Data Processing, Inc.’s high level officers direct, control, and coordinate
                                        3   ADP, LLC’s activities. Id. Neither California, nor any other state in which ADP, LLC
                                        4   operates in, contains a substantial predominance of the company’s operations. Id.
                                        5   Under Hertz Corp v. Friend, 559 U.S. 77 (2010), ADP, LLC is a citizen of New Jersey
                                        6   and Delaware. 28 U.S.C. §1332(c).
                                        7          15.    Thus, complete diversity between Plaintiff (a citizen of California)
                                        8   Defendant (citizen of New Jersey and Delaware) exists.
                                        9   B.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000
                                       10          16.    Plaintiffs’ Complaint is silent as to the amount of damages claimed. The
                                       11   failure of the Complaint to specify the amount of damages sought by Plaintiffs does
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   not deprive this Court of jurisdiction. See, White v. J.C. Penny Life Ins. Co., 861 F.
                                       13   Supp. 25, 26 (S.D. W.Va. 1994) (defendant may remove suit to federal court
                                       14   notwithstanding the failure of Plaintiff to plead a specific dollar amount in
                                       15   controversy; if the rules were otherwise, "any Plaintiff could avoid removal simply
                                       16   by declining . . . to place a specific dollar claim upon its claim.") (emphasis added).
                                       17          17.    To satisfy the $75,000 amount in controversy requirement, the removing
                                       18   party must demonstrate that the amount in controversy “more likely than not” exceeds
                                       19   $75,000. “Where the complaint does not specify the amount of damages sought, the
                                       20   removing defendant must prove by a preponderance of the evidence that the amount
                                       21   in controversy requirement has been met.” Abrego v. The Dow Chem. Co., 443 F.3d
                                       22   676, 683 (9th Cir. 2006). “Under this burden, the defendant must provide evidence
                                       23   that it is ‘more likely than not’ that the amount in controversy” satisfies the federal
                                       24   diversity jurisdictional amount requirement. Sanchez v. Monumental Life Ins. Co.,
                                       25   102 F.3d 398, 404 (9th Cir. 1996).
                                       26          18.    In Chavez v. JPMorgan Chase 888 F.3d 413 (9th Cir. 2018), the Ninth
                                       27   Circuit held that the amount in controversy is not limited to damages incurred prior to
                                       28   removal. Rather, the amount in controversy is determined by the complaint operative
                                                                                         -5-
                                                     DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332 AND 1441(B) (DIVERSITY
                                                                                 JURISDICTION)
                                               Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 6 of 43



                                        1   at the time of removal and encompasses all relief a court may grant on that complaint
                                        2   if the plaintiff is victorious. Chavez, supra, 888 F. 3d at pp. 414-415. That the amount
                                        3   in controversy is assessed at the time of removal does not mean that the mere futurity
                                        4   of certain classes of damages precludes them from being part of the amount in
                                        5   controversy. Chavez, supra, at p. 417, citing Steel v. United States 813 F.2d 1545,
                                        6   1547(9th Cir. 1987). Thus, the amount in controversy includes all relief claimed at the
                                        7   time of removal to which the plaintiff would be entitled if she prevails, including future
                                        8   lost wages.
                                        9         19.     Plaintiff seeks financial loss damages in the form of lost earnings, back
                                       10   pay, equity, employment benefits, and other economic losses. (Ex. 1, Complaint, ¶¶
                                       11   34, 39, 44, 51, 56, 61 and the Prayer.) Plaintiff alleges her employment was terminated
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   on April 19, 2020. (Ex. 1, Complaint, ¶ 12.) Although, she also alleges her last day
                                       13   of employment with Defendant was June 19, 2018. (Id., ¶¶ 1 and 24.) Regardless,
                                       14   Plaintiff’s 2017 W-2 statement indicates she earned $276,082.72 and her 2018 W-2
                                       15   statement stated she earned $127,301.33. (Skelly Decl., ¶ 6, Ex. A.) Assuming this
                                       16   case goes to trial one year from the date of this removal, Plaintiff could claim well
                                       17   over $75,000 just in lost wages, let alone future wages.
                                       18         20.     Plaintiff also claims that she has suffered and continues to suffer
                                       19   emotional distress, humiliation, anguish, and embarrassment. (Ex. 1, Complaint, ¶ 35,
                                       20   40, 45, 52, 57, 62, 67, and the Prayer.) Plaintiff does not limit the amount of damages
                                       21   she is seeking. In similar discrimination and/or wrongful termination cases, plaintiffs
                                       22   have been awarded economic and non-economic damages well over the jurisdictional
                                       23   amount. See, e.g., Keiffer v. Bechtel Corp., 65 Cal. App. 4th 893 (1998) (the court of
                                       24   appeal affirmed the trial court’s decision where a jury awarded a terminated employee
                                       25   $322,975 in compensatory damages, $225,000 emotional distress damages, and
                                       26   $800,000 in punitive damages as a result of corporate “downsizing” that was found to
                                       27   constitute age discrimination in violation of the Fair Employment and Housing Act
                                       28   (“FEHA”)); Santantonio v. Westtinghouse Broadcasting, 25 Cal. App. 4th 102 (2011)
                                                                                        -6-
                                                   DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332 AND 1441(B) (DIVERSITY
                                                                               JURISDICTION)
                                               Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 7 of 43



                                        1   (at the trial level, a jury denied awards to two plaintiffs but did award one of the
                                        2   plaintiffs $153,844 in economic damages, $100,000 in emotional distress damages,
                                        3   and $180,182.60 in attorneys’ fees and costs in a wrongful termination and age
                                        4   discrimination case against the former employer; at the appellate level, only one of the
                                        5   plaintiffs who was not awarded damages appealed and the trial decision was affirmed).
                                        6         21.    Plaintiff also seeks reasonable attorneys’ fees, costs of suit and punitive
                                        7   damages. (Ex. 1, Complaint, ¶¶ 36, 41, 46, 53, 58, 63, 68 and the Prayer.) It is well
                                        8   settled that in determining whether a complaint meets the $75,000.00 amount in
                                        9   controversy, the Court should consider the aggregate value of claims for compensatory
                                       10   and punitive damages as well as attorneys’ fees. See, e.g., Bell v. Preferred Life, 320
                                       11   U.S. 238, 240 (1943); Goldberg v. C.P.C. Int'l, Inc., 678 F.2d 1365, 1367 (9th Cir.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   1982) (attorneys’ fees may be taken into account to determine jurisdictional amounts).
                                       13   Additionally, claims for exemplary damages and future attorneys’ fees are to be
                                       14   considered as part of the amount in controversy, where attorneys’ fees are provided by
                                       15   statute. Fritsch v. Swift Transportation Co. of Arizona, 899 F.3d 785, 788 (9th Cir.
                                       16   2018) (“[w]e conclude that if a plaintiff would be entitled under a contract or statute
                                       17   to future attorneys’ fees, such fees are at stake in the litigation and should be included
                                       18   in the amount in controversy”); see also Wright & Miller, Federal Practice &
                                       19   Procedure, § 3712 (1971); Graham v. Henegar, 640 F.2d 732, 738, n. 9 (5th Cir. 1981).
                                       20   Here, attorneys’ fees are provided by statute, specifically Cal. Government Code §
                                       21   12965(b), thus requiring that Plaintiff’s claims for such fees, including future fees, be
                                       22   considered in determining whether the “amount in controversy” requirement has been
                                       23   met. Fritsch, supra, 899 F.3d at pp. 794-796; Galt v. JSS Scandinavia, 142 F.3d 1150,
                                       24   1156 (9th Cir. 1988); see also Brady v. Mercedes-Benz USA, Inc., 243 F.Supp.2d 1004,
                                       25   1010-11 (N.D. Cal. 2002) (in deciding amount in controversy issue, a court may
                                       26   estimate the amount of reasonable attorneys’ fees likely to be recovered by plaintiff if
                                       27   she were to prevail.) If proven, Plaintiff’s allegations will entitle her to aggregate
                                       28   general, compensatory and punitive damages in an amount well in excess of
                                                                                        -7-
                                                   DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332 AND 1441(B) (DIVERSITY
                                                                               JURISDICTION)
                                                 Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 8 of 43



                                        1   $75,000.00 exclusive of interest and costs. The potential attorneys’ fees at issue also
                                        2   exceed $75,000.00. Considering the aggregate of Plaintiff’s claims, the amount in
                                        3   controversy is well in excess of the threshold jurisdictional amount of $75,000.00.
                                        4                                   V.        NOTICE TO COURT AND PARTIES
                                        5             22.       Contemporaneously with the filing of this Notice of Removal in the
                                        6   United States District Court for the Northern District of California, written notice of
                                        7   the removal will be given by the undersigned to counsel for Plaintiff, and a copy of
                                        8   this Notice of Removal will be filed with the Clerk of the Superior Court for the State
                                        9   of California for the County of Santa Clara.
                                       10                                                       VI.       CONCLUSION
                                       11             23.       For all the foregoing reasons, this Court has original jurisdiction under 28
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   U.S.C. §§ 1332 and 1441(b).
                                       13             WHEREFORE, having provided notice as required by law and based on the
                                       14   above, the above-entitled action should hereby be removed from the Superior Court
                                       15   of the County of Santa Clara to this honorable District Court.
                                       16

                                       17    Dated: March 19, 2020                                                      THARPE & HOWELL, LLP
                                       18

                                       19
                                       20                                                                         By:    /s/ Sherry B. Shavit
                                                                                                                        SHERRY B. SHAVIT
                                       21                                                                               EDWARD M. DEMIRJIAN
                                       22
                                                                                                                        Attorneys for Defendant
                                                                                                                        ADP, LLC
                                       23
                                            I:\31000-000\31288\Pleadings\Federal\Removal\Notice of Removal.docx
                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                                                  -8-
                                                        DEFENDANT’S NOTICE OF REMOVAL UNDER 28 U.S.C. §§ 1332 AND 1441(B) (DIVERSITY
                                                                                    JURISDICTION)
Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 9 of 43




             EXHIBIT "1"
                       Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 10 of 43



                                          SUMMONS                                                                            FOR COURT USE ONLY
                                                                                                                         (SOLO PARA USO DE LA CaRTEJ
                                 (CITACION JUDICIAL)                                                         E- ILED
NOTICE TO DEFENDANT:                                                                                         1/ 7/2020 3:06 PM
(AVISO AL DEMANDADO):                                                                                        Cl rk of Court
ADP, LLC, AND DOES 1-20                                                                                      Su erior Court of CA,
                                                                                                             Co nty of Santa Clara
YOU ARE BEING SUED BY PLAINTIFF:                                                                             20 V362564
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                          Re iewed By: D Harris
MARIA SANDOVAL                                                                                               En elope: 3944018
NOTI I ou have een sued. e court may decide aga nsl you w t out your being heard unless you respon w th n
below.
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plalnliH. A letter or phone c~U will nol protect you. Your wrlllen response must be In proper legal fonn If you want the court to hear your
case. There may be a court rorm that you can use for your response. You can find these court farms and mare information at the Ca1ifomta Courts
Online Self-Help Center (www.courtlnfo.ca.gov/se/lholp), your county law library, or the courthouse nearest you. If you cannot pay the fifing fee, ask the
court derk ror a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
be taken without further warning from the court.
   There are other legal requirements. You may want to call an attomey right away. n you do not know an attomey, you may want to caU an attorney
referral service. If you cannot afford an attorney, you may be ellglble for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the Cslifornia Legal Services Web site (www.lawhelpcafifomla.org), the canromla Courts Online Self-Help Center
(www.courtlnfo.ca.gov/seffhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory Hen for waived fees and
costs on any settlement or arbJtratlon award or $10,000 or more In a elvil case. The court's lien must be paid before the court will dismiss Iha case.
IAVISOI Lo han demandado. SI no responde denlro de 30 dlas. la carte puede decldlr en su contra sin escuchsr su vsrsl6n. Lea la lnfonnacion a
conllnuaci6n.
   r;ene 30 DIAS DE CALENDARIO despu/Js de que le en1reguen esta cltar:l6n y papeles legales para presentar una respuesta par esctlto en esla
carte y hacer qua se entregue una copis al demandante. Una carte o una llamada telef6nica no lo protegen. Su respuesta par escrito tlone que estar
sn lormato legal co"scto sl deses quo procesen su caso en la carte. Es poslbl& quo haya un formulario qua ustad pueds usar para su respuesta.
Puede encontrar estos formularios de la cone y m~s lnformacl6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.govJ. en la
biblloteca de /eyes de su condado o en la carte que le quede m~s cetca. SJ no puede pager la cuota de presentacldn, pida el seC1Slario de la corte que
lo d~ un formulario de e,cenclon de pago de cuotas. SI no presents su rospuesla a llempo, puede perder el caso par lncump/imlento y la carts la podra
quitar su sue/do, dlnero y blenes sin mas advertencla.
   Hay atros requlsllos legates. Es recomendable que llame a un abogado lnmodlatamente. SI no conoce a un abogado, pueda llama, a un selVlclo de
remlsldn a abogados. SI no puede pagar a un abogsdo, os pos/blEJ que cumpla con los requisllos para oblener setV/cios legales gratuitos de un
programs de sa,vfclos Jegales sin fines de luCtO. Puede enconlrar estos grupos sin Ones de lucro en el slllo web de California Legal Services.
(www.lawhelpcalilomla.orgJ, en el Centro do Ayuda de las Cortes de CalHomia. (www.sucorle.ca.gov) o ponlftndose en contaclo con la corte o el
coteglo de sbogsdos locates. AV/SO: Par tey, la carte Ilene derecho s reclamar las cuotas y tos costos exenros por lmponer un gravamen sobre
cuatquler recuperacl6n de S10,000 6 mcis de valor reciblda med/ante un acuerdo o una conces16n de arbitra}e en un caso de derecho civil. Tiene que
pagar el gravamen de la carte antes de que la corle pueda desechar el caso.
The name and address of the court is:                                                                   CASE NUMBER: (Nl.imero del Caso}:
{El nombre y direccion de ta carte es): Santa Clara Superior Court, Downtown Superior                            20CV362564
Court, 191 N. First St., San Jose, CA 95113

The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direcc/6n y el numero
de telefono de/ abogado de/ demandante. o del demandanle que no tiene abogado, es):
Claudia J. Castillo, ResolvEmploymenl Law: 1592 Union St., Ste. 1650, San Francisco. CA 94123; (415) 346-9530
DATE:                                                                         Clerk, by               DH ·                       , Deputy
(Fecha)      1/27/2020 3:06 PM                   Clerk of Court               (Secretario)                  ams                  (Adjunto)
(For proof of service of this summons. use Proof of Service of Summons (form POS-010).)
(Para pruebs de enlrega de esta citati6n use el formulario Proof of Service or Summons, (POS-010).)
                               NOTICE TO THE PERSON SERVED: You are served
                                     1.   c:::J as an individual derendant.
                                     2.   c:J as the person sued under the fictitious name of (specify):
                                     3.   [X] on behalf of (specify):ADP, LLC
                                          under. C) CCP 416.10 (corporation)                               D
                                                                                                   CCP 416.60 (minor)
                                                  D    CCP 416.20 (defunct corporation)        CJ CCP 416.70 (conservatee)
                                                  D    CCP 416.40 (association or partnership) r"J CCP 416.90 (authorized person)
                                                 oc] other (specifyJ:f:orporation ·code: 170ol (limited liability company)
                                     4.   D     by personal delivery on (date)                                                        Paga 1 01 ,
Fann Adoplod tor Mandatory VIG                                    SUMMONS                                 Codo of Civil PIOCOdu,c, §§ 412.20, 465
Judldal Coundl or Cnllfomla                                                                                                                 WIYIV,CCUltS ca IJOV
SUM-100 IRcw. July 1. 2009)
        Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 11 of 43


                                                               E-FILED
   Claudia Castillo (State Bar No. 215603)                     1/27/2020 3:06 PM
 1 ResolvEmployment Law                                        Clerk of Court
   1592 Union Street. Ste. 1650                                Superior Court of CA,
 2 San Francisco, CA 94123 .                                   County of Santa Clara
   Tel: (415) 346-9530                                         20CV362564
 3 claudia@resolvemploymentlaw.com                             Reviewed By: D Harris
 4
   Noah Levin (State Bar No. 263069)
 5 Law Offices of Noah Levin
   1592 Union Street. Ste. 280
 6 San Francisco, CA 94123
   Tel: (415) 547-0626
 7 noah@lawofficesofnoahlevin.com
 8 Attorneys for Plaintiff
     Maria Sandoval
 9

10

11                               SUPERIOR COURT OF CALIFONRIA
12                           IN AND FOR THE COUNTY OF SANTA CLARA
13
                                                 Case No.   20CV362564
l4
15
     Maria Sandoval,                             COMPLAINT FOR DAMAGES
16
                         Plaintiff,
17                                               DEMAND FOR JURY TRIAL
           vs.
18
     ADP, LLC and DOES 1·20,
19
                         Defendants.
20

21

22

23
24

25
26
27

28
                                       COMPLAINT FOR DAMAGES
        Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 12 of 43




 1         Plaintiff Maria Sandoval, by and through her undersigned attorneys, hereby alleges as

 2 follows:
 3                                           THE PARTIES

 4         1.      Plaintiff is, and at all times herein mentioned was, a resident of the County of

 5 Santa Clara, State of California. Plaintiff was employed by Defendant ADP, LLC in Santa
 6 Clara, California from July 6, 1998 until June 19, 2018.
 7              2. Defendant ADP, LLC (hereinafter ..ADP" or "Defendanr) is, and at all times
 8 herein mentioned was,     a corporation   organized under the laws of the Delaware. Defendant

 9 does not appear to be registered to conduct business in the State of California. Defendant has
1O obtained the benefits of the laws of the State of California and the California retail and labor
11   markets.

12         3.      Plaintiff is informed and believes, and thereon alleges, that each of the

13 Defendants was, at all times herein mentioned, the agent, employee, partner and/or

14 representative of one or ~ore of the remaining Defendants and was acting within the course

15 and scope of such relationship. Plaintiff is further informed and believes that each of the
16 Defendants herein gave consent to, ratified and authorized the acts alleged herein to each of

17 the remaining Defendants, and that Defendants an~ jointly and severally liable for Plaintiffs

18 damages.

19         4.      The true names and/or capacities, whether individual, corporate, associate, or

20 otherwise, of Defendants Does 1.. 20 inclusive are unknown to Plaintiff at this time, who

21   therefore sues said Defendants by such fictitious names.       When the true names and/or

22 capacities of said Defendants have been ascertained, Plaintiff will amend this complaint

23 accordingly. Plaintiff is informed and believes and thereupon alleges that each defendant

24 designated herein as a Doe is responsible, negligently, intentionally, contractually, or in some

25 other actionable manner, for the events and happenings hereinafter referred to, and caused

26 injuries and damages proximately thereby to Plaintiff as is hereinafter alleged, either through

27 said defendants' own wrongful conduct or through the conduct of their agents, employees,

28 representatives, officers or attorneys, or In some other manner.
                                                    1
                                      COMPLAINT FOR DAMAGES
        Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 13 of 43




 1                                     JURISDICTION AND VENUE
 2          5.     Venue is proper in this judicial district under Government Code section 12965(b)

 3    and Civil Procedure section 395 in that Plaintiff's injuries were incurred within this jurisdiction

 4    and that Plaintiff would have continued to work in this jurisdiction but for Defendant's.

 5    discriminatory and retaliatory conduct. Venue is likewise proper under Government Code

 6   section 12965(b) and Civil Procedure section 395 in that Defendant's place of business,

 7   where the following causes of action took place, was and is in the County of Santa Clara. at

 8   3300 Olcott St., Santa Clara, California 95054.

 9                                         GENERAL ALLEGATIONS
1O          6.     Plaintiff incorporates by reference each of the allegations contained in
11   Paragraphs 1 through 5 above, as if fully set forth herein.

12          7.     Plaintiff is a 43 year old Latina female who, until June 19, 2018, devoted her

13 entire 20 year sales career to ADP.

14          8.     ADP hired Plaintiff on July 6, 1998 as a Sales Trainee - GS. Over the years,

15 Plaintiff diligently worked her way up to the title of Sales Executive within the Small Business
16 Services {11 S8S") group, ultimately training and supervising seven satespeople.

17          9.     Over the course of Plaintiff's nearly 20-year tenure with ADP, she became the

18 top performer in the "Centric Region" (ADP's Small Business Division Sales Team in Northern

19 California). Plaintiff's main responsibility was to bring new clients to ADP, and during her tenure

20 Plaintiff achieved the following:

21                     •   10 Presidents Club Awards (8 under \he Sales Manager role).

22                     •   1 Board of Directors Award as a Sales Executive.

23                     •   Achieved 117% performance in FY17.

24                    •    Achieved 112% performance in Fy16.
25                    •    Achieved 116% performance in Fy15.
26                    •    Achieved 113% performance in Fy14.

27                    •    Team turnover rate of less than 37% for 2017 and 2018.

28                    •    Trained, supervised and supported numerous salespeople who were
                                                  2
                                        COMPLAINT FOR DAMAGES
        Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 14 of 43




                      promoted to other Business Units at ADP.

 2                    •   Brought in about $16 Million dollars In revenue to the division of Small

 3                    Business Services at ADP.

 4          I0.   In addition to the above "hard" accomplishments, during the course of Plaintiffs

 5 nearly 20-year tenure, and until April 19, 2018, Plaintiff never received any formal or written
 6 discipline, was never placed on a Performance Improvement Plan, and never received a
 7 negative performance review or write-up.

 8          11.   The division that Plaintiff worked in was known for being high energy and very

 9 fast paced, and Plaintiff's work schedule reflected this. Plaintiff regularly worked Jong hours

10 and often worked six days per week, she carried a large quota, she trained and supported

11   seven sales representatives, and she also provided support to over 500 accountants. Plaintiff

12 also spent a significant amount of time mentoring her reports and helping them reach their

13 work-related goals.

14          12.   Despite zero warnings, discipline or counseling, Plaintiff was abruptly terminated

15 on April 19, 2018. On that day, Plaintiff was called into a meeting with Matt Roberts (ADP Vice

16 President) and Nick Smith, (ADP's Divisional Vice President). Mr. Smith particlpated In the
17 meeting via phone. During the meeting. Mr. Roberts told Plaintiff for the first time that he had

18 concerns about Plaintiffs 11 management skills" for the "new generation" of Associate District

19 Managers (ADMs/New Hires), the group of employees that reported to Plaintiff. Mr. Roberts

20 added that since he planned 11to continue hiring individuals from this group," that Plaintiff had

21   60 days to find another job. The few specific examples Mr. Roberts gave regarding his

22 purported concerns about Plaintiff's 11 management skills" were not accurate. For example.
                                                  11
23 while Mr. Roberts accused Plaintiff of being short" with her reports, this was not true. In fact,

24 managers who were younger. white, and/or male, including Mr. Roberts himself, routinely

25 employed a far more direct management style than Plaintiffs, but were not disciplined.

26          13.   Plaintiff, shocked at the news that she was losing her job, expressed

27 disappointment that any issues related to her performance were not discussed with her. and
28 that she was not allowed to address them before turning to termination, particularly since she
                                                3
                                      COMPLAINT FOR DAMAGES
        Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 15 of 43




 1 had worked for ADP for nearly 20 years. Mr. Roberts replied "thanks for the feedback, we will
 2 take that into consideration next time" or words to that effect.
 3          14.   At the end of the meeting, Mr. Roberts instructed Plaintiff on how she was to
 4 explain her exit from ADP to her reports, specifically warning Plaintiff that she must not cause
 5 any friction between management and Plaintiff's reports. Plaintiff left the meeting devastated
 6 over her job loss, and also afraid of speaking to anyone about it given Mr. Roberts· warning
 7 about how she had to explain her termination to others.
 8          15.   On information and belief. after the April 19, 2018 meeting, Plaintiff's immediate
 9 supervisor Meg Gold deleted Plaintiff from the Sales Manager meeting calendar invite and
1O Plaintiff was no longer allowed to participate in sales manager meetings. Praintiff had regutarry
11   attended these meetings as a manager prior to April 19, 2018.
12          16.   On May 15, 2018, Ms. Gold also sent Plaintiff a cancelation for the bi-weekly
13 one-on-one sessions between Ms. Gold and Plaintiff. Again, these were meetings Plaintiff had

14 regularly attended these meetings as a manager prior to April 19, 2018.

15          17.   On May 17, 2018, Ms. Gold informed Plaintiff that ADP reassigned Plaintiff's job
16 title and duties to another employee. Plaintiff was not provided with a new job title or new

17 responsibilities.
18          18.   On April 30, 2018, during a one-to-one meeting between Plaintiff and Ms. Gold,
19 Ms. Gold told Plaintiff that she wanted to throw Plaintiff a "going away" party in June.
20          19.   On information and belief, while Plaintiff was out of the office between May 18-

21   June 6, 2018, Ms. Gold discussed with a sales representative throwing Plaintiff a "going away"
22 lunch.
23          20.   On information and belief, on or about June 1, 2018, Ms. Gold announced
24 Plaintiffs replacement via conference call to the ADP team Plaintiff had led.
25          21.   On June 14, 2018, Ms. Gold called Plaintiff to inquire how her job search was
26 going and who she had interviewed with.
27          22.   On information and belief, on or about June 19, 2018, the employee who
28 replaced Plaintiff announced to another employee that Plaintiff's last day with ADP was June
                                                4
                                      COMPLAINT FOR DAMAGES
         Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 16 of 43




 I 29, 2019.

 2          23.    Plaintiff diligently searched for other positions within ADP, and also outside of

 3 the organization, but was unable to secure new employment by the June 19, 2018 deadline

 4 set by Mr. Roberts.

 5          24.    The last day Plaintiff performed work for ADP was June 19, 2018.

 6          25.    On June 19, 2018, after Plaintiff sent Goldie Roque (Human Resources Business

 7 Partner) an email expressing disappointment that she was summarily dismissed after nearly

 8 20 years with ADP, and asking where she should return the ADP property in her possession,
 9 Plaintiff was contacted for the first time by ADP Senior Human Resources Director Alexandria

IO Brunetti asking to speak with Plaintiff and insisting that Plaintiff misunderstood the April 19,
11   2018 meeting with Matt Roberts and• Nick Smith and that ADP had not terminated Plaintiff.

12          26.    Plai~tiff responded to Ms. Brunetti's email and outlined exactly what took place

13 at the April 19, 2018 meeting. In response, Ms. Brunetti insisted that Plaintiff speak with her.

14 Given Ms. Brunetti's statement that Plaintiff "misunderstood" what transpired on April 19, 2018,

15 Plaintiff requested that Ms. Brunetti explain, in writing, what her understanding was of the April

16 19, 2018 meeting. Ms. Brunetti refused to provide Plaintiff with a written explanation at all.

17          27.    On June 28, 2018, Plaintiff informed Ms. Brunetti that she was seeking legal

18 .counsel.
19          28.    On July 25, 2018, more than a month after Plaintiffs stated termination date, Ms.
                                                                                       11
20 Brunetti contacted Plaintiff once more and offered Plaintiff a position as an Ellte Centric Sr.
                       11
21   District Manager. The "Elite Centric Sr. District Manager" was a position considerably below

22 Plaintiff's title of District Manager in terms of both responsibility and compensation. Moreover,

23   ADP offered this position only after Plaintiff sought legal counsel.

24          29.    Despite having a Progressive Discipline Policy" which allows for termination only
                                     11




25   under egregious circumstances, ADP did not follow this policy and instead, summarily

26 terminated Plaintiff's 20-year employment due to her age, race and gender.

27          30.    Defendants acted as described in this Complaint in knowing violation and/or

28 conscious disregard of Plaintiff's rights, and/or with the intent to injure Plaintiff.
                                                      s
                                          COMPLAINT FOR DAMAGES
        Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 17 of 43




 1                                     FIRST CAUSE OF ACTION

 2                (Discrimination On The Basis Of Age In Violation of the FEHA)
 3         31.     Plaintiff incorporates by reference each of the allegations contained in
 4 Paragraphs 1 through 30 above, as if fully set forth herein.
 5         32.     At all times herein mentioned, California's Fair Employment and Housing Act
 6 ("FEHA"), California Government Code § 12940 et seq., was in full force and effect and fully
 7 binding upon Defendants. Plaintiff was a member of a group protected by the statute, in
 8 particular section 12940(a)t prohibiting discrimination In employment based on age. ADP's
 9 statement to Plaintiff that Plaintiff was terminated because ADP had concerns about Plaintiffs
10 "management skills" for the "new generation" and that ADP intended to continue to hire

11   employees of the "new generation" were blatantly ageist and delivered the message to Plaintiff
12 that she was too old to properly manage employees of the 11 new generation." All this, despite
13 Plaintiff's performance record.

14         33.     Upon information and belief, ADP's conduct was consistent with a demonstrated
15 track record of "laying off' employees age 40 and over, sometimes forcing or convincing

16 employees into "early retirement.It
17         34.     As a direct, foreseeable and proximate result of Defendants' unlawful actions,
18 Plaintiff has suffered and continues to suffer substantial losses in earnings, equity and other
19 employment benefits and has incurred other economic losses.

20         35.     As a further direct, foreseeable and proximate result of Defendants' unlawful
21 actions, Plaintiff has suffered emotional distress, humiliationt anguish, and embarrassment all
22 to Plaintiff's damage in an amount to be proven at the time of trial.
23         36.     In performing the acts alleged herein, Defendants acted fraudulently,
24 maliciously, and willfully, entitling Plaintiff to punitive damages in an amount according to proof.
25                                   SECOND CAUSE OF ACTION

26                  (Discrimination On The Basis Of Gender In Violation of the FEHA)
27         37.     Plaintiff incorporates by reference each of the allegations contained in
28 Paragraphs 1 through 36 above, as if fully set forth herein.
                                                     6
                                       COMPLAINT FOR DAMAGES
        Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 18 of 43




            38.    At all times herein mentioned 1 Californiats Fair Employment and Housing Act

 2 ("FEHA"), California Government Code§ 12940 et seq., was in full force and effect and fully

 3 binding upon Defendants. Plaintiff was a member of a group protected by the statute, in

 4 particular section 12940(a), prohibiting discrimination in employment based on gender. ADP's

 S statement to Plaintiff that Plaintiff's "management style" was "short" were sexist and
 6 discriminatory. Upon information and belief, several of ADP's male managers, including Mr.

 7 Roberts, were known for being difficult to work with and difficult to approach. Those male

 8 employees were not terminated.

 9          39.    As a direct, foreseeable and proximate result of Defendants' unlawful actions,

IO Plaintiff has suffered and continues to suffer substantial losses in earnings, equity and other

11   employment benefits and has incurred other economic losses.

12          40.    As a further direct, foreseeable and proximate result of Defendants' unlawful

13 actions, Plaintiff has suffered emotional distress, humiliation, anguish, and embarrassment all

14 to Plaintiff's damage in an amount to be proven at the time of trial.

15         41.     In   performing the acts alleged herein, Defendants acted fraudulently,

16 maliciously, and willfully, entitling Plaintiff to punitive damages in an amount according to proof.

17                                    THIRD CAUSE OF ACTION
18                      (Discrimination On The Basis Of Race, National Origin,
19                               And/Or Color In Violation Of FEHA)
20         42.     Plaintiff incorporates by reference each of the allegations contained in

21   Paragraphs 1 through 41 above, as if fully set forth herein.

22         43.    At all times herein mentioned, California's Fair Employment and Housing Act

23 ("FEHA"), California Government Code§ 12940 et seq., was in full force and effect and fully

24 binding upon Defendants. Plaintiff was a member of a group protected by the statute, in

25 particular section 12940(a)1 prohibiting discrimination in employment based on race, namely
                                                                                                11
26 for being Latina. ADP's statement to Plaintiff that Plaintiff's "management style" was short"

27 was implicitly based in part on Plaintiffs race/ethnicity, national origin, and/or color. Upon

28 information and belief, several of ADP's Caucasian employees, including Mr. Roberts, were
                                                     7
                                       COMPLAINT FOR DAMAGES
        Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 19 of 43




 1 known for being difficult to work with and difficult to approach. Those Caucasian employees

 2 were not terminated for being "short" or having an alleged difficult management style.
 3         44.    As a direct, foreseeable and proximate result of Defendants' unlawful actions,
 4   Plaintiff has suffered and continues to suffer substantial losses in earnings, equity and other

 S   employment benefits and has incurred other economic losses.

 6         45.    As a further direct, foreseeable and proximate result of Defendants' unlawful
 7   actions, Plaintiff has suffered emotional distress, humiliation, anguish, and embarrassment

 8   all to Plaintiff's damage in an amount to be proven at the time of trial.

 9         46.     In performing the acts alleged herein, Defendants acted fraudulently,

10 maliciously, and willfully, entitling Plaintiff to punitive damages in an amount according to proof.

11                                   FOURTH CAUSE OF ACTION
12                    (Failure to Prevent Discrimination In Violation of FEHA)
13         47.    Plaintiff incorporates by reference each of the allegations contained in

14 Paragraphs 1 through 46 above, as if fully set forth herein.

15         48.    At all times herein mentioned, California's Fair Employment and Housing Act

16 ("FEHA"), California Government Code§ 12940 et seq., was in full force and effect and fully

17 binding upon Defendants. This statute states that it is an unlawful employment practice in

18 California for an employer "to fail to take all reasonable steps necessary to prevent

19 discrimination and harassment from occurring."

20         49.     Prior to filing the instant Complaint, Plaintiff filed a timely administrative charge

21   with the DFEH and received a Right-To-Sue Letter.

22         50.     During the course of Plaintiffs employment, Defendants failed to prevent a
23 practice of intentional discrimination on the basis of race, national origin, color, gender. and
24 age. Despite direct knowledge of the comments made by Mr. Roberts to Plaintiff and the
25 discriminatory nature of Mr. Roberts' decision to terminate Plaintiffs employment, Defendants

26 chose not to take any affirmative steps to address the discriminatory treatment. Instead,

27 Defendants ratified Mr. Roberts' discriminatory treatment of Plaintiff.

28         51.     As a direct, foreseeable and proximate result of Defendants' unlawful actions,
                                                  8
                                        COMPLAINT FOR DAMAGES
        Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 20 of 43




 I Plaintiff has suffered and continues to suffer substantial losses in earnings, equity and other
 2 employment benefits and has incurred other economic losses.

 3          52.    As a further direct, foreseeable and proximate result of Defendants' unlawful
 4 actions, Plaintiff has suffered emotional distress, humiliation, anguish, and embarrassment all

 5 to Plaintiffs damage in an amount to be proven at the time of trial.

 6          53.    In performing the acts alleged herein, Defendants acted fraudulently,

 7 maliciously, and wilJfully. entitling Plaintlff to punitive damages in an amount according to proof.

 8                                     FIFTH CAUSE OF ACTION
 9      (Wrongful Constructive Termination Of Employment In Violation Of Public Policy)
10          54.    Plaintiff incorporates by reference each of the allegations contained in

11   Paragraphs 1 through 53 above, as if fully set forth herein.

12          55.    Defendants terminated Plaintiffs employment in violation of various fundamental

13 public policies underlying state and federal laws. Specifically, Plaintiffs employment was

14 terminated in part because of her protected status (i.e., race, national origin, color, gender.

15 and age). These actions were in violation of FEHA and the California Constitution.

16          56.    As a direct, foreseeable and proximate result of Defendants' unlawful actions,
17 Plaintiff has suffered and continues to suffer substantial losses in earnings. equity and other

18 employment benefits and has incurred other economic losses.

19          57.    As a further direct, foreseeable and proximate result of Defendants' unlawful
20 actions, Plaintiff has suffered emotional distress, humiliation. anguish, and embarrassment all

21   to Plaintiffs damage in an amount to be proven at the time of trial.

22          58.    In performing the acts alleged herein, Defendants acted fraudulently,

23 maliciously, and willfully, entitling Plaintiff to punitive damages in an amount according to proof.

24                                     SIXTH CAUSE OF ACTION
25                (Wrongful Termination Of Employment In Violation Of Public Policy)
26          59.    Plaintiff incorporates by reference each of the allegations contained in

27   Paragraphs 1 through 58 above, as if fully set forth herein.

28          60.    Plaintiff's termination was in violation of the fundamental public policy of the State
                                                      9
                                        COMPLAINT FOR DAMAGES
         Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 21 of 43




 l   of California including. but not limited to. as set forth in the FEHA, the Unruh Civil Rights Act,

 2 and the California Constitution. Defendants explicitly fired Plaintiff at the Apri119, 201 meeting

 3 by notifying her that she had until June 19, 2018 to find other employment because she would

 4   lose her job with Defendant at that time. Defendant then immediately replaced Plaintiff with a

 5 younger, Caucasian employee. Defendant then failed to assist Plaintiff in finding an equivalent

 6 position within ADP. When Plaintiff could not find new, equivalent employment, ADP took

 7 various steps that were reasonably calculated to force Plaintiff to resign, including. but not

 8 limited to, failing to provide Plaintiff with a new job title or job responsibilities. and refusing to

 9 investigate or remedy the discrimination that Plaintiff experienced.

IO          61.    As a direct, foreseeable and proximate result of Defendants• unlawful actions,

11   Plaintiff has suffered and continues to suffer substantial losses in earnings, equity and other

12 employment benefits and has incurred other economic losses.

13          62.    As a further direct, foreseeable and proximate result of Defendants' unlawful

14 actions, Plaintiff has suffered emotional distress, humiliation, anguish, and embarrassment all

15 to Plaintiff's damage in an amount to be proven at the time of trial.

16          63.    In performing the acts alleged herein, Defendants acted fraudulently,

17 maliciously, and willfully, entitling Plaintiff to punitive damages in an amount according to proof.
18                                   SEVENTH CAUSE OF ACTION

19                           (Intentional Infliction of Emotional Distress

20          64.    Plaintiff incorporates by reference each of the allegations contained in

21   Paragraphs 1 through 63 above, as if fully set forth herein.

22          65.    Defendants' discriminatory actions against Plaintiff constituted severe and

23 outrageous misconduct and caused Plaintiff extreme emotional distress.

24          66.    Defendants were aware that treating Plaintiff in the manner alleged above,

25 including depriving Plaintiff of her livelihood after nearly 20 years of dedicated and successful

26 service, would devastate Plaintiff and cause her extreme hardship.

27          67.    As a proximate result of Defendants extreme and outrageous conduct, Plaintiff
28   has suffered and continues to suffer emotional distress, humiliation, and mental anguish, all
                                                     10
                                        COMPLAINT FOR DAMAGES
          Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 22 of 43




   l   to her damage in a sum according to proof.
  2          68.      Defendants' misconduct was committed intentionally, in a malicious. oppressive,
  3    fraudulent manner, entitling Plaintiff to punitive damages·.
  4                                          PRAYER FOR RELIEF
  5          WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
  6          1.       For comper,satory damages, including but not limited to, lost back pay, plus
  7 interest, lost fringe benefits and future lost earnings and fringe benefits. lost equity, damages
  8 for emotional distress and pain and suffering, according to proof allowed by law;
  9          2.       For punitive damages allowed by law;
 10          3.       For restitution and/or disgorgement;
 11          4.       For an award to Plaintiff of costs of suit incurred here and reasonable

 12 attorneys' fees;
 13          5.       For costs of suit incurred herein;
 14          6.       For an award of prejudgment and post-judgment interest; and
 15          7.       For and award to Plaintiff of such other further legal and equitable relief as the
 16 Court deems just and proper.

 17                                        JURY TRIAL DEMANDED
 18                8. Plaintiff demands a trial by jury as to all counts.
 19                                                        Respectfully submitted,
 20
 21
       Dated: January 27, 2020                             ResolvEmployment Law
 22
 23
                                                           By: /s/ Claudia J. Castillo
 24                                                           • Claudia J. Castillo
 25
. 26                                                           Attorneys for Plaintiff
                                                               Maria Sandoval
 27
 28
                                                     11
                                           COMPLAINT FOR DAMAGES
                   Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 23 of 43

                                                                                                                                                      r.M.01i
 An=y OR PAAN)'YITHOUT ATTORNe'l(N~ Slalf S.,,~r. 9l'~ssJ:                                                                    FOR COURT USE ONL V
i-c nu   au J. Castillo (215603): Noah Lcvm (263 ~ )
   Rc.~olvEmplovmeru Lnw/Lnw Offices Nonh Levin          or
   1592 Union S1.. 61650. San Franci~co.CA 94I23/chmdia@resolvemploymcnrlmv.t.-om                              Electronically Filed
   1592 Union St •• Ste. 280. San FrJncisco. CA 94123/noah@lnwofficc.c;ofnoahlevin.eom                         by Superior Court of CA,
       TELEPKOH!NO.:        ~415)346-9530                         FAXl'JO.:
  ATTORNEVFORt».moJ:   laintiff Maria Sandoval                                                                 County of Santa Clara,
su,eR10R couRT oF CALIFORNIA. couNTY OF Santa Clara                                                            on 1/27/2020 3:06 PM
     sTREet ADDRESS: J91 N. First St.
     MAILINGA00R1:ss~ 19 J N. First St.
                                                                                                               Reviewed By: D Harris
    CITY AN0Z1Pcooe: San Jose, CA 95 I 13                                                                      Case #20CV362564
        eRANttt NAME: Downtown Superior Cou11                                                                  Envelope: 3944018
  CASE NAME:
  Maria Sandoval v. ADP, LLC
      CIVIL CASE COVER SHEET                                          Complex Casa Designation                  CASE ,.UMBER: 20CV362564
IZJ    Unlimited   D Limited                           Counter  D           Jolnder     D
        (Amount            (Amount
                                                                                         JUOG&:
        demanded           demanded is          Filed wilh first appearance by derendant
        exceeds $25,000)   $25,000 or less)          (Cal. Rules of Court, rule 3.402)    DEPT:
                                                                         .
                              Items 1-6 below must be com leted (see ,nstructions on a e 2}•
1. Check one box betow for the case type that best describes this case:
    Auto Tort                                                 Contract                                   Provisionally Complex Clvlt Litigation
                                                              D
    8     Auto (22)
            Uninsured motorist (46)
    Other PI/PD/WD (Personal fnJurylProperty
                                                              D
                                                              8
                                                                    Breach of contract/warranty (06)
                                                                     Rule 3.740 collections (09)
                                                                     Other col!eclions (09)
                                                                                                         (Cal. Rules of Court, rules 3.400-3.403)
                                                                                                         D
                                                                                                         D
                                                                                                               Antitrusl!Trade regulelJon (03)
                                                                                                               ConstrucUon defect (10)
    DamagelWrongful Death) Tort                                      Insurance coverage (18)             D     Mass tort (40)
    D     Asbestos (04)                                       D     Olhar contract (37)                  D     SecuriUes liligation (28)
    D     Product llabi!ily (24)                              Roal Property                              D     Environmental/Toxic Iott (30)
    D     Medical malpraGtlce (45)                            D     Eminent domafnllnverse               D     Insurance coverase dalms arlslng from the
    D     Other PIJPD/WO (23)                                       condemnation (14)                          above Hsted provisionally complex case
    Non•Pf/PDIWO (Other) Tort                                 D     Wrongful eviction (33)                     types (41 )
    D       Business tort/unralr business p,aclice (07)       D
                                                             Olhor real pn:JJ)8rty (28)                  Enforcomont of Judgment
    D       Civil rights (08)                           Unlawful Detainer                                D     Enfmcement of Judgment (20)
    D       Defamation (13)                                   D      Commercial (31)                     Miscellaneous CMI Complaint
    D       Fraud (16)                                        D      Residential (32)                    D    RICO (27)
    □
    0    Intellectual property (19)
         Professional negligence (25)
                                                              D     Drugs (38)
                                                              Judlclal Ro"lew
                                                                                                         D     Other complaint (not speciHod abo118} (42)
                                                                                                         Mlscollaneous CMI Petition
    D    Other non-PIIPOIWO lort (35)                         D     Asset forfeiture (05)                D    Partnership and corporate governance (21)
    Employmsnt                                                D     PeUtion re: arbitration award (11)   D    Othor petition (IIOI specHled above} (43)
    0    Wrongful termination (36)                            D     Writ of mandate (02)
    D    Other emptoymcnt (tS)                                      Other udldal review 39
2. This case         is           is not complex under rule 3.400 of the Callfomia Rules of Court. If the case is complex, mark the
   factors requiring exceptional Judicial management:
   a.   D   Large number or separately represented parties       d.                D
                                                                        Large number of witnesses
   b.   D   Extensive motion practice raislng difficult or novel e.                D
                                                                        Coordfnation with related actions pending In one er more courts
            issues that will be time-consuming lo resolve               fn olher counties, states, or countries, or in a rederal court
   c.   D   Substantial amount of documentary evidence           f.                D
                                                                        Substantial postjudgment judicial supervision
3. Remedies sought {check all that apply}: a.[Z] monetary                      b. D nonmonatary; declaratory or Injunctive relief            c. [Z] punitive
4. Number of causes of action (specify}:
5. This case         D
                     is   CZJ is not a class action sun.
6. If there are any known related cases, me and serve a notice of related case. (You may use form CM•015.J
Date:    January 27, 2019
                                  rrYPe OR PRINT NAME)
                                                                              NOTICE
  • Plalnliff musl file this cover sheet wilh the first paper filed In the acUon or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case Is complex under rute 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    olher parties to the action or proceeding.
  • Unless this ls a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                      P~ elof2
Ponn Mee110ei fo, Mandaao,y UIO
  JiHSiaaJ Caunc.l d Cli~
                                                              CIVIL CASE COVER SHEET                               ca,,~,:'~~~ici::_°':;!:..,~~~;~
   CM-010 (Rav, JuJy I, 20011                                                                                                                    ~~.co.gov
                  Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 24 of 43


                                                                                                                                            CM-010
                                           INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Fltlng First Papers. If you are filing a first paper (for example, a complaint) In a civil case. you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case lits both a general and a more specific type of case listed In Item 1,
check the more specific one. If the case has mulllple causes of action, check the box that best indicates the primary cause of action.
To assist you In completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheel must be filed only with your Initial paper. Failure to file a cover sheet with the first paper filed In a civil case may subject a party.
its counsel. or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties In Rule 3.740 Collections Cases. A •collections case" under rvle 3.740 is defined as an action for recovery of money
owed In a sum stated lo be certain that is not more than $25.000, exclusive or interest and auorney's fees. arising from a transacllon in
which property. services. or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery or real property. (4) recovery of personal property, or (5) a prejudgment writ or
attachment. The Identification of a case as a rule 3.740 collections case on this form means that It will be exempt from the general
ttma.for•service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case wm be subject to the requirements for service and obtaining a judgment in rule 3. 740.
To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case cover Sheet to designate whether the
case Is complex. If a plaintiff believes the case Is complex under role 3.400 of the California Rules of Court. lhis must be indicated by
completing the appropriate boxes In Items 1 and 2. ir a plaln1iff designates a case as complex. the cover sheet must be served wilh the
complaint on all partles to the action. A defendanl may me and serve no later lhan lhe time of its first appearance a jcinder in the
plaintiffs designation, a counter-deslgnallon lhat the case Is not complex. or. If the plaintiff has made no designation. a designation thal
the case Is complex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                          Contract                                            Provlslonally Complex Clvll LlUgallon (Cal.
    Auto (22)-Personat lnJu,y/Propetty                Breaeh of ConlractrNarranty (06)                 Rules of Court Rules 3.400-3.403)
        OamageJWrongful Death                             Breaeh of Rental/Lease                            Antitrust/Trade Regulalion (03)
    Uninsured Motorist (46)(/lthe                             Contract (not unlawful detalnor              ConstrucUon Defect (10)
        c:sse Involves an uninsurad                                or wrongful evlcUonJ                    Clalms lnvolvfng Mass Tort (40)
        motorist Claim sub/eel to                           ContractJWarranty Breach-Seller                Securities Lltlgallon (28)
        otbltratlon, check this item                           Plaintrrt (not fraud or negligonc11}        Environmental/Toxic Tort (30)
         lnslead of Auto}                                   Negligent Breach of Contract/                  Insurance Coverage Clelms
Other Pl/PD/WO (Porsonal Injury/                               Watranty                                        {arising from provlslonatly complo11
Property Oamago/Wrongful Death)                            Olher Breach ol Contract/Warranty                   case type llsted above) (41)
Tort                                                   CollecUons (e.g•• money owed, open               Enforcement of Judgment
       Asbestos (04)                                       book accounts) (09)                             Enforcement or Judgment (20)
          Asbestos Property Damage                         CoUecUon Case-Seller Plalntifr                      Abstract of Judgment (Out of
                                                           Other Promissory Nole/Collections                        County)
           Asbestos Pemnal lnJury/
                                                               Case                                             Confession of Judgment (non•
                Wrongful Dca\h
       Product Llabllity (not asbestos or              Insurance Coverage (not provisionally                         domestic relations)
           toxiclanvlronmental) (24)                       comptsx) (18)                                        Sister Stale Judgment
       Medical Malpractice (45)                            Auta Subrogallon                                     Administrative Agency Award
           Medical Malpraclice-                            Other Coverage                                          tnol unpaid tsxesJ
                 Phy&lclans & Surgeons                 Other Contract (37)                                      Petlllon/Certlfication or Entry of
                                                                                                                    Judgment on Unpaid Taxes
           Other Professional Heatlh Care                   Con1raetua1 Fraud
                 Malpracllce                                Olher Contract Olsputo                               Olher Enforcement of Judgment
                                                    Real Property                                                    Case
       Other PIJPOIWO (23)                                                                               Miscellaneous CMI Complolnt
           Premises Liablllly (e.g., sUp               Emlnont Domain/Inverse
                                                            Condemnation (14)                               RICO (27)
                 and fall)
                                                       Wrongful evrcllon (33)                               Other Complaint (not specified
           lntenUonal Bodily Injury/PO/WO                                                                        sbovo) (42)
             (o.g.. assault. vandalism)                Other Real Property (e.g .• quiet litre) {26)             Declaratory Retter Only
        lntenllonal Infliction of                          Writ or Possession of Real Property                   Injunctive Relief Only (non•
             Emotional Distress                             Mortgage Foreclosure                                    hsn,ssment)
       Negligent lnfiicUon of                               OulelTlllo                                          Mechanics Uen
             Emotional Distress                            Olher Real Propeny (not eminent                      Othor Commercial Complaint
        Other PI/P0IWO                                     domain. landlorrlllonant, or                              Case (non-tort/non-complex)
Non-PIJPD/WD (Other) Tort                                  foreclosure}                                         Other Clvil Complaint·
    Business TortJUnrair 8usiness                   Unlawful Detainer                                               (non-lorllnon-compte,i}
         Practice (07)                                 Commercial (31)                                   MlsceUaneous Clvll PetJUon
       CMS Rights (e.g•• discrimination,               Residential (32)                                     Pattnorshtp and Corporate
          falSe arrest) (not cMI                       Drugs (38) {If lho case Involves Illegal                 Govemance (21)
           harassment) (OB)                                dNgs, chock tltis item; otherwise.               Other Petition (nol specified
       Oefamatlon (0.9., slander, libel)                   reporl as Commercial or Residential)                 abova) (43)
           (13)                                     Judlclal Rovlcw                                             Civil Harassment
       Fraud (16)                                       Asset Forfeiture (05)                                   Workplace Violence
       tntellectual Propeny (19)                        Petition Re: Atbitrsllon Award (11)                     Elder/Dependent Adult
   P1ofessional NegUgence (25)                          Writ of Mandate (02)                                        AbuSe
      Legal Malpractice                                     Writ-Administrative Mandamus                        Elecclcn Contest
      Other Professional Malpractice                        Writ-Mandamus on Limiled Court                      PeULlon for Name Change
          (nal med/cal or lagal)                                Case Matter                                     Petilicn for Relief From I.ale
   Olher Non•PIIPOIWO Tort (35)                             Writ-Other Limited Co1.1n Caso                           Claim
Emp1oyment                                                      Revlow                                          Other Clvil Pcllllon
   Wrongrut Termination (36)                            Other Judicial Review (39)
   Other Employment ( 15)                                   Review ol Health omcer Order
                                                            Notice or Appeal-Laber
                                                               Commisslonor Appeals
                                                                                                                                                 P;,go2of %
CM.010tRov• .My 1.20071
                                                        CIVIL CASE COVER SHEET
                 Case 5:20-cv-01949-VKD Document  1 Filed 03/19/20 Page 25 of 43
                                           ~wv~o~:>ti4
                                                          Santa Clara - Clvll

                                                                                                     ATTACHMENT CV-5013) Harris
·CIVIL: LAWSUIT NOTICE                                                                       20CV362564
Superior Court of California, County of Santa Clara                        CASE NUMBER: _ _ _ _ _ _ _ _ _ __
191 North First St., SanJos~, CA 95113

                                     PLEASE READ THIS ENTIRE FORM
PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you musl file
written proof of such service.

    DEFENDANT (The person sued}: You must do each of the following to protect your rights:
    1. You must file a written response to the Complaint, using the proper legal form or format. in the Clerk's Office or the
       Court, within 30 days or the date you were served with the Summons and Complaint,
    2. You must serve by mail a copy of your written response on the Plaintiffs attorney or on the Plaintiff if Plaintm has no
       attorney (to "serve by mail11 means to have an adult other than yourself mall a copy); and
    3. You must attend the first Case Management Conference.
         Warning: If you, as the Defendant, do not rollow these instructions, you may automatically lose this case.



RULES AND FORMS: You must follow the California Rules of Court and the Superior Court or Calirornta, County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal Information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San Josa (408-882-2900 x-2926).

     •    State Rules and Judicial Council Fonns: www.courtjnfo.ca.gov/forms and www.courtlnfo.ca.gov/rules
     •    Local Rules and Forms: http://www.sccsuperiorcourt.org/civil/rule1toc.htm
CASE MANAGEMENT CONFERENCE {CMCJ: You must meet with the other parties and discuss the case, In person or by
telephone at least 30 calendar days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Council fonn CM-110) at teast 15 calendar days before the CMC.
          You or your attorney must appear at the CMC. You may ask to appear by telephone - see Local Civil Rule 8.


    Your Case Management Judge Is: _ _ _ _Barrett.
                                          _ _Thang _ _N _ _ _ _ _ Department:._ _ _ _ _ __

    The 1st CMC is scheduled for: (Completed by Clerk of Court)
                             Date: 06/02/2020         Time:     3:45 pm                 in Oepartment:.___2_1_ _ __

    The next CMC is scheduled for: (Completed by party if the 1st CMC was continued or has passed)
                            Date: _ _ _ _ _ Time: _ _ _ _ _ _ in Department:._ _ _ _ _ __


ALTERNATIVE DISPUTE RESOLUTION {ADRJ: If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV•5008) at least 15 days before the CMC, the Court wlll cancel the CMC ·and mall notice of an ADR Status Conference.
Visit the Court's website al www.sccsuperiorcourt.org/civil/ADR/ or call the ADA Administrator (408-882-2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the California Rules or Court or the Local Rules of Court.




CV•5012 REV 08/01116                               CIVIL LAWSUIT NOTICE                                                  Page 1 of 1
                 Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 26 of 43

                                  SANTA CLARA COUNTY SUPERIOR COURT
                                      ALTERNATIVE DISPUTE RESOLUTION
                                            INFORMATION SHEET

Many cases can be resolved to the satisfaction of all parties wilhoul the necessity or traditional litigation, which can be expensive. lime
consuming, and stressful. The Court finds that it Is in the best interests of the parties that they participale in alternatives to traditlonal
litigalion, induding arbitration, mediation, neutral evaluation, special masters and referees, and settlement conferences. Therefore. all
matters shall be referred lo an appropriate form or Alternative Dispute Resolution (ADR) before they are set for trial, unless there is good
cause to dispense with the ADR requirement

 WhatlsADR?
AOR Is the general term for a wide variety of dispute resolution processes that are alternatives to litigation. Types of ADR processes
include mediation, arbitration, neutral evaluation, special masters and referees, and settlement conferences, among others forms.

What are the advantages of choosing ADR instead of lltlgatlon?
AOR can have a number of advantages over llllgaUon:

    •     ADR can save time. A dispute can be resolved in a matter of months, or even weeks, while litigation can take years.

   •      ADR can save money. Attomey's fees, court costs, and expert fees can be reduced or avoided altogether.

   •      ADR provides more participation. Parties have more opportunities with ADR to express their Interests and concerns, instead
          of focusing exclusively on legal rights.

   •     ADR provides more control and flexibility. Parties can choose the ADR process that Is most tikely to bring a satisfactory
         resolution to their dispute.

   •     ADR can reduce stress. ADR encourages cooperation and communication, white discouraging the adversarial atmosphere of
         litigation. Surveys of parties who have participated in an AOR process have found much greater satisfaction than with parties
         who have gone through litigation.

What are the main forms of ADR offered by the Court?
 Mediation is an Informal, confidential, flexible and non-bfndfng process in the mediator helps the parties lo understand the interests of
everyone involved, and their practical and legal choices. The mediator helps the parties to communicate better, explore legal and pracUcal
setttement options, and reach an acceptable solution of the proble~ The mediator does not decide the solution to the dispute: the patties
do.

Mediation may be appropriale when:
  •     The parties want a non-adversary procedure
  •     The parties have a continuing business or personal relationship
  •     Communication problems are interfering with a resolution
  •     There Is an emolional element involved
  •     The parties are interested in an injunction, consent decree, or other form of equitable relier

Neutral evaluation, sometimes called "Early Neutral Evaluation" or "ENE·. is an informal process In which the evaluator. an experienced
neutral lawyer, hears a compact presentation of both sides of the case, gives a non-binding assessment of the strengths and weaknesses
on each side, and predicts the likely outcome. The evaluator can help parties to identify issues, prepare stipulations, and draft discovery
plans. The parties may use the neutral's evaluation to discuss settlement.

Neutral evaluation may be appropriate when:
  •      The parties are far apart in their view of the law or value of the ease
  •      The case involves a technical issue In which the evaluator has expertise
  •      Case planning assistance would be helpful and would save legal fees and costs
  •      The parties are interested in an injunction. consent decree, or other form of equitable relief

                                                                   -over-



cv.5003 REV 6128113             ALTERNATIVE DISPUTE RESOLUTION INFORMATION SHEET
                                                  CIVIL DIVISION
                 Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 27 of 43



'•Arbitration is a less formal process than a lrial, with no jury. The arbitrator hears the evidence and arguments of lhe parties and then
 makes a written decision. The parties can agree to binding or non-binding arbitration. In binding arbttralion, the arbitrator's decision I~ final
  and completely resolves the case, without the opportunity for appeal. In non-binding arbitration, the arbitrator's decision could resolve the
 case, without the opportunity for appeal, unless a party timely rejects the arbitrator's decision within 30 days and requests a trial. Private
 arbitrators are allowed to charge for thefr time.

Arbitration may be appropriate when:
    0
          The action is for personal Injury, property damage. or breach of contract
    •     Only monetary damages are sought
    •     Witness testimony, under oath, needs to be evaluated
    •     An advisory opinion is sought from an experienced litigator (if a non--bindlng arbitration)

Civil Judge ADR allows parties to have a mediation or settlement conference with an experienced judge of the Superior Court. Mediation
Is an informal, confidential, flexible and non-blndJng process in which the Judge helps the parties to understand the interests of everyone
involved, and their practical and legal choices. A settlement conference is an informal process in which lhe judge meets with the parties or
their attomeys, hears the facts of the dispute, helps fdentify issues to be resolved. and normally suggests a resolution that the parties may
accept or use as a basis for further negotiations. The request for mediation or settlement conference may be made promptly by stipulation
(agreement) upon the filing of the Civil complaint and the answer. There is no charge for this service.

Civil Judge AOR may be appropriate when:
   •     The parties have complex facts to review
   •     The case involves multiple parties and problems
   •     The courthouse surroundings would he helpful to the seltlement process

Special masters and referees are neutral parties who may be appointed by the court to obtain information or to make specific fact
findings that may lead to a resotution of a dispute.
Special masters and referees can be particularly effective In complex cases with a number of parties. like construction disputes.

Settlement conferences are informal processes in which the neutral (a judge or an experienced attorney) meets with the parties or thefr
attorneys, hears the facts of the dispute, helps Identify issues to be resolved, and normally suggests a resolution that the parties may
accept or use as a basis for further negotiations.
Settlement conferences can be effective when the authority or expertise of the judge or experienced attorney may help the parties reach a
resolution.

What kind of disputes can be resolved by ADR?
Although some disputes must go to court. almost any dispute can be resolved through ADR. This includes disputes Involving business
matters: civil rights: collections; corporaUons; construction; consumer protection: contracts: copyrights: defamation: disabilities;
discrimination; employment: environmental problems: fraud; harassment: health care: housing; insurance: intellectual property; labor:
landlord/tenant; media; medical matpraclice and other professional negligence; neighborhood problems: partnerships: patents; personal
Injury; probate: product HabUity; property damage; real estate; securities; sports; trade secret: and wrongful death, among other matters.

Where can you get assistance with selecting an appropriate form of ADR and a neutral far your case, Information about ADR
procedures, or answers to other questions about ADR?

Contact:
Santa Clara County Superior Court                                                  Santa Clara County ORPA Coordnator
AOR Administrator                                                                  408-792-2784
408-882•2530




CV•5O03 REV 6126113               ALTERNATIVE DISPUTE RESOLUTION INFORMATION SHEET
                                                               CIVIL DIVISION
                         Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 28 of 43


                                                                                                                                                   POS-010
AJ'TORN.EY ~ PAAlY WITHOUT ATIOANEV (Noma. Sraro Sar nun1bor. encl Bddra$$}:
Claudia J. Castillo (215603): Noah Levin (263069)                                                                       FOR COURT USE ONLY
ResovEmployment Law/Law Offices of Noah Levin
1592 Union St., Sle. 1650. San Francisco. CA 94123
1592 Union St., Ste. 280, San Francisco. CA 94123

          TEI.EPHONE NO.: (415) 346-9530                        FAX NO. (OptlonDI):
E,MAILA00m:ss (Optlon,11}:claudia@resolvemploymenUaw.com
     ATIORNEV FOR tNmnoJ: Plaintiff Maria Sandoval
SUPERIOR COURT OF CALIFORNIA. COUNTY OF
 STREET ADDRESS:        191 N. First St.
 MAIuNGAODRess:         191 N. First St.
c11Y AN021Pc001::       San Jose, CA 95113
     BRANCH NAME:       Downtown Superior Court
      PLAINTIFF/PETITIONER: Marla sandoval                                                           CASE NUMBER:
                                                                                                     20CV362564
DEFENDANT/RESPONDENT: ADP. LLC
                                                                                                     RaL No. or Filo Na.:
                            PROOF OF SERVICE OF SUMMONS

                                        (Separate proof of service is required for each party served.)
1. At the time of service I was al least 18 years of age and not a party to this action.
2. I served copies of:
     a. CE] summons
     b. []] complaint
     c. [ ] ] Alternative Dispute Resolution (AOR) package
     d. C!J Civil Case Cover Sheet (served in complex cases only)
     e. c:J       cross-complaint
     f. [[J       other (specify documents):      Civil Lawsuit Notice
3.   a.   Party served (specify name of party as shown on documents served):
          ADP, LLC
     b.   c::J    Person (olher than the party In item 3a) served on behalf of an enllty or as an authorized agent (and not a person
                  under item 5b on whom subsllluted service was made) (specify name and relationship to the party named in item 3a):


4. Address where the party was served:
   CT Corp, 818 W. 7th St., Suite 930. Los Angeles. CA 90017
5. I served the party (check proper box)
     a.   c:::J   by personal service. I personally delivered the documents fisted in item 2 lo the party or person authorized lo
                  receive service of process for the party (1) on (date):                             (2) at (time):

     b.   CJ      by substituted service. on (date):                           at (time):            I left lhe documents listed in ilem 2 wilh or
                  in the presence of (name and title or relationship to person indicated in item 3):

                  (1)c::J {business) a person al least 18 years of age apparently in charge at the office or usual place of business •
                          of the person to be served. I lnfonned him or her of the general nature of lhe papers.
                  (2) c:J (home) a competent member or the household (at least 18 years of age) at the dwelling house or usual
                          ptaee of abode of the party. I informed hfm or her of the general nature of the papers.
                  (3)   c:::J (physical address unknown) a person al least 18 years of age apparently In charge at the usual mailing
                               address of 1he person to be served. other than a United States Postal Service post office box. I informed
                               him or her or the general nature of the papers.
                  (4) CJ I thereafter malled (by first-class. postage prepaid) copies of the documents to lhe person to be served
                         at the place where the copies were left (Code Civ. Proc.,§ 415.20). I malled the documents on
                         (date):                         rrom (clly):                           orc:J a declaration of mamng is attached.
                  (5) c:::J I attach a declaration of diligence stating acUons taken first to attempt personal service.
                                                                                                                                                      Page 1 of2
Fann Adc,ptod fo, Manelntory Uso                                                                                                Codo of Clvll Pracodun,. § 4, 7. ,o
  .tudldtll Counol GI Califaml.1                         PROOF OF SERVICE OF SUMMONS
POS-010 {Rov. Jcnuuy 1, 2007)
                         Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 29 of 43


                                                                                                                                      POS-010
  • PLAINtlFF/PETITIONER:                 Marla Sandoval                                               CASE NUMBER:
DEFENDANT/RESPONDENT: ADP, LLC                                                                         20CV362564


5. ·c.     c::J    by mall and acknowledgment of receipt of service. I mailed the documents listed In item 2 lo the party, lo the
                   address shown In Item 4. by first-class mall, postage prepaid,
                   (1) on (date):                                     (2) from (city):
                   (3) C] with two copies of the Notice and Acknowledgment of Receipt and a postage-paid retum envelope addressed
                                   to me. {Attach completed Notice and Acknowledgement of Receipt.} (Code Civ. Proc.• § 415.30.)
                   (4)   D         to an address outside California with return receipt requested. (Code Civ. Proc.,§ 415.40.)

     d.    c:::J   by other means (specify means of service and authorizing code section):




           CJ      Additional page describing service Is attached.

6. The "Notice to the Person Served" (on the summons) was completed as ronows:
     a.    CJ      as an lndlvldual derendant.
     b.    D       as the person sued under the fictitious name of (specify):
     c. ~ as occupant.
     d.    IT]     On behalf of (specify): A DP, LLC
                   under the ronowlng Code of Civil Procedure section:
                            CJ416.10 (corporation)                              t::J   415.95 (business organization, form unknown)
                            ~ 416.20 (defunct corporation)                      t::J
                                                                                   416.60 (minor)
                            CJ       416.30 Ooint stock company/association) CJ 416.70 (ward or conservatee)
                            CJ       416.40 (assocfaUon or partnership)      C] 416.90 (aulhorized person)
                            c:I      416.50 (public en1ity)                  c:J 415.46 (occupant)
                                                                             [ [ ] other: Limited Liability Company
7. Person who served papers
   a. Name:
     b. Address:
     c. Telephone number:
     d. The fee for service was: $
     e. lam:
           (1)   c::} this is the court In the county in which the arbitration was held.
           (2)   CJ      the arbitration was not held exclusively In any county of California.and
           (3)   CJ      a regislered California process server:
                                  c::J owner      CJ employee         c:J   independent contractor.
                         (Ii)     Registration No.:
                         (Iii) County:

8.   CJ       1declare under penally of perjury under the laws or the State of California that the foregoing is true and correct.
              or
9.   c:J      I am a Califomia sheriff or marshal and I certify that the foregoing is true and correct.

Date:
          ---------
          (NAME OF PERSON WHO SERVEO PAPERS/SHERIFF OR MARSHAL)                                   ►                   (SJGNATURE)



POS.010 fRov. JM1111ry 1, 2007)                            PROOF OF SERVICE OF SUMMONS                                                 Paao2or2
Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 30 of 43




             EXHIBIT "2"
         Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 31 of 43


~- CT Corporation                                                            Service of Process
                                                                             Transmittal
                                                                            02/18/2020
                                                                            CT Log Number 537216264
   TO:      Alice Quinn, Subpoena Recipient
            Automatic Data Processing, Inc.
            Mail Stop #325, One ADP Boulevard
            Roseland, NJ 07068

   RE:      Process Served in California

   FOR:     ADP, LLC (Domestic State: DE)




   ENCLOSeD ARE COPies OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THI! ABOVE COMPANY AS FOLLOWS:

   TITLE OP ACTION:                  Maria Sandoval, Pltf. vs. ADP, LLC, et al., Dfts.
   DOCUMl!NT(S) Sl!RVl!D:            Summons, Complaint, Proof, Attachments
   COURT/AGENCY:                     Santa Clara County• Superior Court• San Jose, CA
                                     Case # 20CV362564
   NATURE OF ACTION:                 Employee Litigation• Wrongful Termination• 04/19/2018
   ON WHOM PROCESS WAS SERVED:       CT Corporation System, Los Angeles, CA
   DATE AND HOUR OF SERVICE:         By Process Server on 02/18/2020 at 15:16
   JURISDICTION SERVED:              California
   APPEARANCE OR ANSWER DUE:         Within 30 days
   ATTORNl!Y(S) / SENDl!R(S):        Claudia J. Castillo
                                     ResolvEmployment Law
                                     1592 Union Street. Ste. 1650
                                     San Francisco, CA 94123
                                     (415) 346-9530
   ACTION ITEMS:                     CT has retained the current log, Retain Date: 02/19/2020, Expected Purge Date:
                                     02/24/2020
                                     Image SOP
                                     Email Notification, Alice Quinn alice.quinn@adp.com

   SIGNED:                           C T Corporation System
   ADDRESS:                          155 Federal St Ste 700
                                     Boston, MA 02110-1727
   For Questions:                    800-448-5350
                                     MajorAccountTeam1@wolterskluwer.com




                                                                             Page 1 of 1 / HS
                                                                             Information displayed on this transmittal is for CT
                                                                             Corporation's record keeping purposes only and is provided to
                                                                             the recipient for quick reference. This information does not
                                                                             constitute a legal opinion as to the nature of action, the
                                                                             amount of damages, the answer date, or any Information
                                                                             contained In the documents themselves. Recipient is
                                                                             responsible for Interpreting said documents and for taking
                                                                             appropriate action. Signatures on certified mail receipts
                                                                             confirm receipt of package only, not contents.
Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 32 of 43




             EXHIBIT "3"
         Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 33 of 43

                                                  20CV362564
                                                Santa Clara - Civil

                                                                                                               Y.Chav


     1             THARPE & HOWELL, LLP                                      Electronically Filed
               15250 Ventura Boulevard, Ninth Floor                          by Superior Court of CA,
     2           Sherman Oaks, California 91403                              County of Santa Clara,
                (818) 205-9955; (818) 205-9944 fax                           on 3/12/2020 1 :49 PM
     3
                                                           Reviewed By: Y. Chavez
           SHERRY B. SHAVIT, ESQ.; STATE BAR NO.: 193222 Case #20CV362564
     4     EDWARD M. DEMIRJIAN, ESQ.; STATE BAR NO. 3 l 716!nvelope: 4161033
     S    Attorneys for Defendant,
          ADP,LLC
     6
     7

 8                              SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                                             COUNTY OF SANTA CLARA
10

11        MARJA SANDOVAL,                                        Case No. 20CV362S64
12                                Plaintiff,                     Complaint Filed: January 27, 2020
                                                                 Civil Unlimited Jurisdiction
13       v.                                                      [Assigned to the Hon. Thang N. Barrell,· Dept. 21]
14       ADP,LLCandDOES 1-20,                                    DEFENDANT ADP, LLC'S ANSWER TO
                                                                 PLAINTIFF MARIA SANDOVAL'S
15                                Defendants.                    COMPLAINT
16
17

18
19                 Defendant ADP, LLC ("Defendant") hereby submits this Answer for itself and no one else
20       in response to Plaintiff MARIA SANDOVAL'S ("Plaintiff'sj Complaint as follows:
21                                                GENERAL DENIAL
22                 Pursuant to the provisions of Code of Civil Procedure § 431.30, Defendant denies generally
23       each and every allegation contained in the Complaint, and further denies that P]aintiff is entitled to
24       damages, civil ~enalties, attorneys' fees, prejudgment interest, costs of suit, or any other relief of any
25       kind whatsoever. Defendant further denies that Plaintiff has sustained, or will sustain, any losses in
26       the manner or amount alleged, or otherwise, by reason of any act or omission, or any other conduct
27       or absence thereof on the part of Defendant.
28       Ill

                                                               - 1-
                     DEFENDANT ADP, LLC'S ANSWER TO PLAINTIFF MARIA SANDOVAL'S COMPLAINT
                              Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 34 of 43




                         1                                        AFFIRMATIVE DEFENSES
                     2               Defendant asserts the following affirmative and other defenses, which it designates,
                     3 collectively, as "affirmative defenses." Defendant's designation of its defenses as "affirmative" is
                     4        not intended in any way to alter Plaintiff's burden of proof with regard to any element of Plaintiff's
                     5        causes of action. Defendant incorporates (as if fully set forth therein) this express denial each and
                     6 every time it references "Plaintiff" herein.
                     7                                        FIRST AFFIRMATIVE DEFENSE
                     8                                        (FAILURE TO STATE A CLAIM)
                     9               1. The Complaint, and each and every cause of action and/or claim for relief alleged therein,
                    10       fails to state facts sufficient to constitute a cause of action upon which relief can be granted.
        g~          11                                      SECOND AFFIRMATIVE DEFENSE
0..    ii:'?
   -s a
 ........
....J
....J c:I ~
....J :Z OI
                    12                                         (STATUTE OF LIMITATIONS)
~-s.. ·iCl     0
                    13               2. Any common law tort, contract and/or statutory cause of action purportedly asserted in
0
::c :S
        t     ;S
                    14
               Cl            Plaintiffs Complaint is barred by the provisions of all applicable statutes of limitations, including
~oU
    =e-!.           15
(l.l                         without limitation Code of Civil Procedure §§ 335.1, 338, and 340, and/or Government Code §
o..ao
~~~@
E-4    c:-,
                    16       12960, et seq., to the extent Plaintiff seeks relief for conduct occurring outside of the relevant statute
       ~       Cl
       U')    .c:   17       of limitations period.
       ... r.n

                    18                                       THIRD AFFIRMATIVE DEFENSE
                    19                      (FAILURE TO STATE A CLAIM FOR PUNITIVE DAMAGES)
                    20              3. Plaintifr s claim for punitive damages is barred in that she has failed to plead facts
                    21       sufficient to support allegations of malice, oppression, fraud and despicable conduct to support
                    22       recovery of punitive damages under Civil Code § 3294.
                    23                                     FOURTH AFFIRMATIVE DEFENSE
                    24                (NO KNOWLEDGE OF ALLEGED OPPRESSION, FRAUD, OR MALICE)
                    25              4. Without admitting to any of the acts, conduct or statements attributed to Defendant by
                    26       Plaintiff or in Plaintiff's Complaint, they are barred because the acts, conduct or statements contained
                    27       in Plaintiffs Complaint were not taken with the advance knowledge, conscious disregard,
                    28       Ill

                                                                                -2-
                                       DEFENDANT ADP, LLC'S ANSWER TO PLAINTIFF MARIA SANDOVAL'S COMPLAINT
                               Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 35 of 43




                          1    authorization, ratification or act of oppression, fraud or malice on the part of an officer, director, or
                          2    managing agent of Defendant.
                          3                                    FIFTH AFFIRMATIVE DEFENSE
                      4                            (CONSTITUTIONAL BAR ON PUNITIVE DAMAGES)
                      s               5. Plaintiff is not entitled to recover the punitive damages alleged in the Complaint as an
                      6       award of punitive damages would violate Defendant's rights under the Constitution of the United
                      7       States of America and under the Constitution of the State of California, including but not limited to
                      8 Defendant's right to procedural and substantive due process and protection from excessive fines.
                      9                                       SIXTH AFFIRMATIVE DEFENSE
                     10                                            (BUSINESS NECESSITY)
       ...0 ~~

      ..2            11               6. Any conduct Defendant took towards Plaintiff was undertaken by reason of business
~ "'4        '?
..J ,s a
                     12       necessity and/or for lawful business reasons .
. s-z9 ~
..J
             1'liC
             0\
..J      ...!
              e      13                                     SEVENTH AFFIRMATIVE DEFENSE
; 1!
0
::c:-
~ g (J
       =~
       41.
              tlS    14                                   (LACK OF DAMAGES AND/OR HARM)
   =.
(;i;Jel              15               7. Plaintiff suffered no harm, sustained no damages, and/or was not aggrieved as a result of
lad    c:I c::
      ~ ~            16       the actions allegedly taken by Defendant, and is thus barred from recovery on any cause of action
f-c   ~
      II')
             5
             .c      17       against Defendant, or any of them.
      ~      en

                     18                                     EIGHTH AFFIRMATIVE DEFENSE
                     19                                   (LEGITIMATE BUSINESS JUDGMENT)
                     20               8. Any and all conduct of which Plaintiff complains, which is attributed to Defendant and/or
                     21       which Defendant undertook was a just and proper exercise of discretion and business judgment,
                     22       undertaken for a fair and honest reason and regulated by good faith under the circumstances then
                     23       existing.
                     24                                      NINTH AFFIRMATIVE DEFENSE

                     25                                        (FAILURE OF OBLIGATIONS)
                     26              9. Plaintiff failed to perform all obligations as required by the terms of any and all
                     27       employment arrangements entered into with Defendant and that performance and/or failure to
                     28       perform on Plaintiff's part was a condition precedent to the performance of Defendant's obligations.

                                                                                 -3-
                                          DEFENDANT ADP, LLC'S ANSWER TO PLAINTIFF MARIA SANDOVAL'S COMPLAINT
                      Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 36 of 43




                  1                                   TENTH AFFIRMATIVE DEFENSE
                  2                                                 (WAIVER)
                  3           10. Plaintiff may not seek relief from this Court as Plaintiff's claims, or any of them, are
                  4   barred, in whole or in part, by the doctrine of waiver.
                  5                                ELEVENTH AFFIRMATIVE DEFENSE
                  6                                               (ESTOPPEL)
                  7           11. Plaintiff may not seek relief from this Court as the Complaint, and each purported cause
                  8   of action contained therein, is barred, in whole or in part, by the doctrine of estoppel.
                  9                                TWELFTH AFFIRMATIVE DEFENSE
                 10                                                 (LACHES)
      j~         11           12. The Complaint, and each count set forth therein, is barred, in whole or in part, by the
"""'
..J  '5    t?
           tr)
..:I       0     12   doctrine of )aches.
...r .s    ~
..J   z ':                                       THIRTEENTH AFFIRMATIVE DEFENSE
; t·e            13
ot~
::c -            14                                           (UNCLEAN HANDS)
      g (,J (G
o)j
      =J.
r·
r'1



~;1
      (G

      ao
      5;

      ~ ~
                 15
                 16
                 17
                              13. Plaintiff may not seek relief from this Court as the Complaint, and each purported cause
                      of action contained therein, is barred, in whole or in part, by the doctrine of unclean hands.
                                                FOURTEENTH AFFIRMATIVE DEFENSE
                 18                                       (FAILURE TO MITIGATE)
                 19           14. Plaintiff has failed to take reasonable actions to mitigate her damages, and to the extent
                 20   of such failure to mitigate, any damages awarded to Plaintiff should be reduced accordingly.
                 21                               FIFTEENTH AFFIRMATIVE DEFENSE
                 22                                               (INTEREST)
                 23           15. The Complaint fails to properly state a claim upon which interest may be awarded as
                 24   requested in the Prayer, as the damages and/or penalties claimed are not sufficiently certain to allow
                 25   an award of interest.
                 26   Ill
                 27   Ill
                 28   Ill

                                                                         -4-
                                 DEFENDANT ADP, LLC'S ANSWER TO PLAINTIFF MARIA SANDOVAL'S COMPLAINT
                            Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 37 of 43




                       I                                SIXTEENTH AFFIRMATIVE DEFENSE
                   2                                                    (CONSENT)
                   3               16. Without admitting that Defendant engaged in any of the acts or conduct attributed to
                   4        Defendant in the Complaint, such acts were consented to by Plaintiff.
                   5                                  SEVENTEENTH AFFIRMATIVE DEFENSE
                   6                                                  (FRIVOLOUS)
                   7               17. Plaintiff's claims are frivolous and known by Plaintiff to be frivolous and without
                   8       foundation in fact or law. Furthennore, this suit is being pursued in bad faith for vexatious reasons
                   9       for the purpose of harassing Defendant. Accordingly, Defendant is entitled to attorneys' fees and
                  10       other appropriate costs and expenses.
     ga           11                                  EIGHTEENTH AFFIRMATIVE DEFENSE
~ ~ '?
..J -5 i
..J    Cl         12                                          (AT-WILL EMPLOYMENT)
..s ·-z ....~
..J
; ~·a  ~ 0
                  13               18. Plaintiffs employment was terminable at-will pursuant to California Labor Code § 2922.
:cot~
   - ~
ollgu
                  14                                   NINETEENTH AFFIRMATIVE DEFENSE
      r::Q   ..
~el
! ad   C::
      ~ ~
             C
                  15
                  16
                                                                     (GOOD CAUSE)
                                   19. The Complaint, and each purported cause of action contained therein, cannot be
E-t   ~ 6
      ~;s         17       maintained against Defendant because good cause existed for each and every action taken by
                  18       Defendant with respect to Plaintiffs alleged employment.
                  19                                   TWENTIETH AFFIRMATIVE DEFENSE
                  20                        (FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES)
                  21              20. The Complaint, and each purported cause of action contained therein, is barred to the
                  22       extent Plaintiff has failed to exhaust her administrative remedies.
                  23                                  TWENTY-FIRST AFFIRMATIVE DEFENSE
                  24                                           (ASSUMPTION OF RISK)
                  25              21. The Complaint, and each purported cause of action contained therein, fails to state facts
                  26       sufficient to constitute any cause of action in that Plaintiff assumed the risk of the occurrences and
                  27       damages alleged therein.
                  28       Ill

                                                                             -5-
                                     DEFENDANT ADP, LLC'S ANSWER TO PLAINTIFF MARIA SANDOVAL'S COMPLAINT
                                 Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 38 of 43




                            1                            TWENTY-SECOND AFFIRMATIVE DEFENSE
                        2                                           (COMPARATIVE FAULT)
                        3               22. Plaintiff, by her own acts and conduct, contributed to the damages complained of, and the
                        4        liability of Defendant, if any, for the purported damages suffered by Plaintiff must be reduced by an
                        5        amount proportionate to Plaintiff's comparative fault.
                        6                                TWENTY-THIRD AFFIRMATIVE DEFENSE
                        7                                             (PROXIMATE CAUSE)
                        8               23. Plaintiff, by her own acts and conduct, proximately caused the damages complained of
                        9       and, therefore, Defendant has no liability for the purported damages suffered by Plaintiff.
                       10                               TWENTY-FOURTH AFFIRMATIVE DEFENSE
           ... ...c
           8~          11                                             (PROXIMATE CAUSE)
    ~ it   l
    ..J '5 0
    ...J c:: ~         12               24. Plaintiff's alleged damages were not proximately caused by any unlawful policy, custom,
.   ...r ·-
         Z°'~
    ...J    ..   GS

    ;1]=               13       practice and/or procedure promulgated and/or tolerated by Defendant.

    =-
    0
    ~SU
     =.
           4'
                 ti    14                                TWENTY-FIFTH AFFIRMATIVE DEFENSE
    liJe~
    i ad
    f-40!
           C::
           ~
                 C
                 GS
                       15
                       16
                                                                      (NO CAUSAL NEXUS)
                                        25. Defendant asserts that there is no causal nexus between any alleged protected activity by
           ~     Q,>
           ~~          17       Plaintiff and any tangible adverse employment action allegedly taken by Defendant, if ever
                       18       established.
                       19                                TWENTY-SIXTH AFFIRMATIVE DEFENSE
                       20                           (INTERVENING AND SUPERSEDING CAUSATION)
                       21              26. Plaintiff's alleged injuries were not caused by Defendant. New and intervening causes,
                       22       and/or Plaintiff herself, may be the proximate cause of Plaintifrs alleged injuries.
                       23                              TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                       24                      (FULL PERFORMANCE, SATISFACTION OR DISCHARGE)
                       25              27. The existence of any duties or obligations, which Plaintiff alleges is owed by Defendant
                       26       have been fully performed, satisfied, discharged or complied with.
                       27       Ill
                       28       Ill

                                                                                  -6-
                                          DEFENDANT ADP, LLC'S ANSWER TO PLAINTIFF MARIA SANDOVAL'S COMPLAINT
                             Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 39 of 43




                         1                             TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                     2                          (FAILURE TO USE PREVENTATIVE OPPORTUNITIES)
                     3               28. Defendant exercised reasonable care to prevent and correct promptly any improper
                     4       behavior allegedly reported to them, and Plaintiff unreasonably failed to take advantage of the
                     5       preventative and corrective opportunities provided by Defendant.
                     6                                  TWENTY-NINTH AFFIRMATIVE DEFENSE
                     7                                        (AVOIDABLE CONSEQUENCES)
                     8               29. Any damages that would otherwise be recoverable by Plaintiff (while denying that any
                     9       such damages exist) should be limited by virtue of the doctrine of avoidable consequences as set
                    10       forth in State Department of Health Services v. Superior Court, 31 Cal. 4th 1026, I 043 (2003),

      Ja
a.. Sic '?
                    11       because: (a) Defendant exercised reasonable care to prevent and correct promptly any unlawful
..J   '5     ff\
.,J    C ~          12       behavior including, but not limited to, having in place appropriate policies and procedures; (b)
J·- ...
..J   :z °'  t'II
; 'i·e0             13       Plaintiff unreasonably failed to take advantage of any preventive or corrective opportunities provided
      t'II
ot~                 14       by Defendant to employees or to "otherwise avoid harm" as that expression is used in Burlington
::c :i (J
ol1 '8 ..
tlJf!~              15       Northern Industries, Inc. v. Ellerth, 524 U.S. 742 (1998), and Faragher v. City of Boca Raton, 524
iao
 ~ ~                16       U.S. 775 (1998); and (c) Plaintiff's reasonable use of Defendant's policies and procedures would
f-"4o!
. .,,~ -=u
      ... {I)       17       have prevented at least some, or all, of the purported harm of which Plaintiff now complains.
                    18                                    THIRTIETH AFFIRMATIVE DEFENSE
                    19                                                    (BAD FAITH)
                    20               30. The Complaint, and each purported cause of action contained there, is barred because
                    21       Plaintiff was, at all relevant times, acting in bad faith.
                    22                                  THIRTY-FIRST AFFIRMATIVE DEFENSE
                    23                                        (AFTER-ACQUIRED EVIDENCE)
                    24               31. To extent that during the course of this litigation Defendant acquires any evidence of
                    25       wrongdoing on the part of Plaintiff, or in relation to Plaintiff, which wrongdoing would have
                    26       materially affected the terms and conditions of Plaintiff's employment or would have resulted in
                    27       Plaintiff being either demoted, disciplined, or terminated, such after-acquired evidence shall bar
                    28       Plaintiff's prayer for liability or damages and shall reduce such prayers as provided by law.

                                                                                  -7-
                                        DEFENDANT ADP, LLC'S ANSWER TO PLAINTIFF MARIA SANDOVAL'S COMPLAINT
                             Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 40 of 43




                        I                            THIRTY-SECOND AFFIRMATIVE DEFENSE
                    2                                           (PLAINTIFF'S NEGLECT)
                    3               32. Defendant alleges that the Complaint and each cause of action set forth therein are barred,
                    4 or any recovery should be reduced, because of Plaintiffs own neglect and fault in connection with
                    5       the matters alleged therein.
                    6                                 THIRTY-THIRD AFFIRMATIVE DEFENSE
                    7                 (WORKERS' COMPENSATION PREEMPTION/ EXCLUSIVITY RULE)
                    8              33. The Complaint, and every cause of action therein, fails to state facts sufficient to
                    9       constitute any cause of action over which this Court has jurisdiction in that, to the extent Plaintiff
                   10       allegedly suffered workplace injuries, the exclusive remedy for such purported injuries is workers'
 .     ~~
       0           11       compensation.
~ ~ ~
..:i   -a a
.I.. ....
      c:: ,-t
          •        12                               THIRTY-FOURTH AFFIRMATIVE DEFENSE
.I     z  0\

~ 1·10 ~
                   13                                               (MIXED MOTIVE)
ota
::c -              14              34.      Defendant alleges ·that even assuming, arguendo, that Defendant was motivated by
~gu          tG




r·
 ,:Q ..
ta     ('$   l!    15       discriminatory animus in taking any tangible adverse employment action against Plaintiff, Defendant
       ao
       c:: C:
    ~              16       would have made the same decision absent such alleged discrimination.
f-c o
       ~
             e
             ('4


             Got
       an
       ~ (ll
             .c    17                                 THIRTY-FIFTH AFFIRMATIVE DEFENSE
                   18                                (ADDITIONAL AFFIRMATIVE DEFENSES)
                   19              35.      Defendant is informed and believe, and thereon allege, that certain additional
                   20       affirmative defenses are available to Defendant. Said affirmative defenses will require further
                   21       discovery and/or investigation before they can be properly alleged. Defendant will move to amend
                   22       its Answer to allege such affirmative defenses once they have been fully ascertained and can be
                   23       properly alleged.
                   24       Ill
                   25       Ill
                   26       Ill
                   21       Ill
                   28       Ill

                                                                              -8-
                                      DEFENDANT ADP, LLC'S ANSWER TO PLAINTIFF MARIA SANDOVAL'S COMPLAINT
                       Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 41 of 43




                   1                                                  PRAYER
                   2           WHEREFORE, Defendant prays for judgment dismissing the Complaint with prejudice,
                   3   that Plaintiff takes nothing, that judgment be entered for Defendant, and that Defendant be awarded
                   4   its attorneys' fees and costs of suit herein, and for such other and further relief as the Court
                   5   detern1ines is proper.
                   6
                   7    Dated: March 12, 2020                                          THARPE & HOWELL, LLP
                   8
                   9

                  10                                                                   SH
                                                                                       ED
      _g~r:i
          N       11                                                                   Attorneys for Defendant
~ '1c     '?                                                                           ADP.LLC
..J   ,s   rt')
..J C ~
...r ........     12
..J z C:
ttl
~~~
      t    ·s     13
0 cu :=
::c - ~           14
~gu C0 rn
ttl   cG ~        15
~     ... cG

~so
 C C
      ~ ~         16
~ olt')
      N ..C
           sCU

      ~ V,        17

                  18
                  19

                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

                                                                          -9-
                                  DEFENDANT ADP, LLC'S ANSWER TO PLAINTIFF MARIA SANDOVAL'S COMPLAINT
                      Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 42 of 43




                  I                                         PROOF OF SERVICE
              2       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
              3       1.   At the time of service I was at least 18 years of age and not a party to this legal action.
              4       2.   My business address is 15250 Ventura Boulevard, Ninth Floor, Sherman Oaks, CA 91403.
              5       3.   I served copies of the following documents (specify the exact title of each document served):
              6                  DEFENDANT ADP, LLC'S ANSWER TO PLAINTIFF MARIA SANDOVAL'S
                                                         COMPLAINT
              7
                      4.   I served the documents listed above in item 3 on the following persons at the addresses listed:
              8
                            Claudia Castillo, Esq.                            Attorneys for Plaintiff,
              9             ResolvEmployment Law                              MARIA SANDOVAL
                            1592 Union Street, Suite 1650
             10             San Francisco, CA 94123
    ......
     g~      11
                            Tel: (415) 346-9530
                            E-mail: claudia@resolvemploymentlaw.com
~ it ~
.J -s a
.J   Cl~     12             VIA ONE LEGAL (E-SERVICE) AND
....rz~                     U.S. MAIL
.J   1·1     13
;0 =    '2
      QI=                   Noah Levin, Esq.                                  Attorneys for Plaintiff,
 ::C -  d    14             Law Offices of Noah Levin                         MARIA SANDOVAL
 adsu=.                     1592 Union Street, Suite 280
 al E! ~     15             San Francisco, CA 94123
~ao
~ ~Cl dCl    16
                            Tel: (415) 547-0626
                            E-mail: noah@lawofficesofnoahlevin.com
~o@
  ~    QI
     ~;3     17
             18       5.   a.         By personal service. I personally delivered the documents on the date shown
                                      below to the persons at the addresses listed above in item 4. (1) For a party
             19                       represented by an attorney, delivery was made to the attorney or at the attorney's
                                      office by leaving the documents in an envelope or package clearly labeled to
             20                       identify the attorney being served with a receptionist or an individual in charge of
                                      the office. (2) For a party delivery was made to the party or by leaving the
             21                       documents at the party's residence between the hours of eight in the morning and six
                                      in the evening with some person not less than 18 years of age.
             22
                           b.   ..A. By United States mail. I enclosed the documents in a sealed envelope or package
             23                       addressed to the persons at the addresses in item 4 and (specify one):
             24                       (1) _      deposited the sealed envelope with the United States Postal Service, with
                                                 the postage fully prepaid on the date shown below, or
             25
             26
             27
             28

                                                                      - 10-
                                DEFENDANT ADP, LLC-S ANSWER TO PLAINTIFF MARIA SANDOVAL'S COMPLAINT
                          Case 5:20-cv-01949-VKD Document 1 Filed 03/19/20 Page 43 of 43




                      1                          (2) ...X.. placed the envelope for collection and mailing on the date shown below,
                                                            following our ordinary business practices. I am readily familiar with this
                      2                                     business's practice for collecting and processing correspondence for
                                                            mailing. On the same day that correspondence is placed for collection an
                      3                                     mailing, it is deposited in the ordinary course of business with the United
                                                            States Postal Service, in a sealed envelope with postage fully prepaid.
                      4
                                               I am a resident or employed in the county where the mailing occurred. The envelope
                      5                        or package was placed in the mail at Sherman Oaks, California.
                      6          c.              By overnight delivery. I enclosed the documents on the date shown below in an
                                                 envelope or package provided by an overnight delivery carrier and addressed to the
                      7                          person at the addresses in item 4. I placed the envelope or package for collection and
                                                 overnight delivery at an office or a regularly utilized drop box of the overnight delivery
                      8                          carrier.
                      9          d.              By messenger service. I served the documents on the date shown below by placing
                                                 them in an envelope or package addressed to the person on the addresses listed in
                     10                          item 4 and providing them to a professional messenger service for service.
      ~c::i          11          e.              By fax transmission. Based on an agreement of the parties to accept service by fax
  .£ N
~ti.'?                                           transmission, I faxed the documents on the date shown below to the fax nwnbers of
..J ...     ~
..J -;:                                          the persons listed in item 4. No error was reported by the fax machine that I used. A
      ·-=~
            0
                     12
...r
....1 z c;;
            't""4                                copy of the fax transmission, which I printed out, is attached to my file copy.
£tJ "i ·e            13
~ :
0 QI
            c.S?
            :.::
                                 f.    .x...     By e-mail or electronic transmission. Based on an agreement of the parties to
::r: "3         CG   14                          accept service by e-mail or electronic transmission, I caused the documents to be sen
ad CQOU"                                         on the date shown below to the e-mail addresses of the persons listed in item 4. I did
£tJ to: ~            15                          not receive within a reasonable time after the transmission any electronic message or
~ ~ ~
~.eo                                             other indication that the transmission was unsuccessful.
~ C C:
E--4oE
      >cG            16
                           6.    I served the documents by the means described in item 5 on (date): March 12, 2020
   U') QI
      N         •
      U')   -
      '""' rJJ
                     17
                           I declare under penalty of perjury under the laws of the State of California that the foregoing is true
                     18    and correct.                                                              Ii .
                     19
                           3/12/2020                  DARLENE MELARA                    _.1.,£-l,,,,,£._-~-~-~~~~~--t
                     20         DATE                  (TYPE OR PRINT NAME)                        (SIGNATURE OF DECLARANT)

                     21
                     22   1:\31000-000\31288\Plendings\Answer.docx

                     23

                     24

                     25

                     26
                     27

                     28

                                                                                   - 11 -
                                        DEFENDANT ADP, LLC'S ANSWER TO PLAINTIFF MARIA SANDOVAL'S COMPLAINT
